Exhibit 10.1

Execution Copy

CREDIT AGREEMENT

DATED AS OF APRIL 18, 2012

AMONG

LANCASTER COLONY CORPORATION,

THE LENDERS,

THE HUNTINGTON NATIONAL BANK,

as Syndication Agent

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

J.P. MORGAN SECURITIES LLC,

as Lead Arranger and Sole Book Runner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

     1   

ARTICLE II. THE CREDITS

     17   

2.1. Commitment

     17   

2.2. Required Payments; Termination

     17   

2.3. Ratable Loans

     17   

2.4. Types of Advances

     17   

2.5. Swing Line Loans

     17   

2.5.1. Amount of Swing Line Loans

     17   

2.5.2. Borrowing Notice

     17   

2.5.3. Making of Swing Line Loans

     18   

2.5.4. Repayment of Swing Line Loans

     18   

2.6. Facility Fee; Reductions in Aggregate Commitment

     18   

2.7. Minimum Amount of Each Advance

     19   

2.8. Optional Principal Payments

     19   

2.9. Method of Selecting Types and Interest Periods for New Advances

     19   

2.10. Conversion and Continuation of Outstanding Advances

     20   

2.11. Changes in Interest Rate, etc

     20   

2.12. Rates Applicable After Default

     20   

2.13. Method of Payment

     21   

2.14. Noteless Agreement; Evidence of Indebtedness

     21   

2.15. Telephonic Notices

     22   

2.16. Interest Payment Dates; Interest and Fee Basis

     22   

2.17. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions

     22   

2.18. Lending Installations

     23   

2.19. Non-Receipt of Funds by the Administrative Agent

     23   

2.20. Facility LCs

     23   

2.20.1. Issuance

     23   

2.20.2. Participations

     23   

2.20.3. Notice

     24   

2.20.4. LC Fees

     24   

2.20.5. Administration; Reimbursement by Lenders

     24   

2.20.6. Reimbursement by Borrower

     25   

2.20.7. Obligations Absolute

     25   

2.20.8. Actions of LC Issuer

     26   

2.20.09. Indemnification

     26   

2.20.10. Lenders’ Indemnification

     26   

2.20.11. Facility LC Collateral Account

     27   

2.20.12. Rights as a Lender

     27   

2.21. Extension of Facility Termination Date

     27   

2.22. Replacement of Lender

     27   

2.23. Defaulting Lender

     28   

2.24 Incremental Credit Extensions

     29   

 

i



--------------------------------------------------------------------------------

ARTICLE III. YIELD PROTECTION; TAXES

     31   

3.1. Alternate Rate of Interest

     31   

3.2. Increased Costs

     32   

3.3. Break Funding Payments

     33   

3.4. Witholding of Taxes; Gross-Up

     33   

3.5. Lender Statements; Survival of Indemnity

     36   

ARTICLE IV. CONDITIONS PRECEDENT

     36   

4.1. Initial Credit Extension

     36   

4.2. Each Credit Extension

     37   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     38   

5.1. Existence and Standing

     38   

5.2. Authorization and Validity

     38   

5.3. No Conflict; Government Consent

     38   

5.4. Financial Statements

     39   

5.5. Material Adverse Change

     39   

5.6. Taxes

     39   

5.7. Litigation and Contingent Obligations

     39   

5.8. Subsidiaries

     39   

5.9. ERISA

     39   

5.10. Accuracy of Information

     40   

5.11. Regulations T, U and X

     40   

5.12. Material Agreements

     40   

5.13. Compliance With Laws

     40   

5.14. Ownership of Properties

     40   

5.15. Plan Assets; Prohibited Transactions

     40   

5.16. Environmental Matters

     40   

5.17. Investment Company Act

     41   

ARTICLE VI. COVENANTS

     41   

6.1. Financial Reporting

     41   

6.2. Use of Proceeds

     42   

6.3. Notice of Default

     42   

6.4. Conduct of Business

     42   

6.5. Taxes

     43   

6.6. Insurance

     43   

6.7. Compliance with Laws

     43   

6.8. Maintenance of Properties

     43   

6.9. Inspection

     43   

6.10. Guaranties

     43   

6.11. Merger

     44   

6.12. Sale of Assets

     44   

 

ii



--------------------------------------------------------------------------------

6.13. Investments and Acquisitions

     45   

6.14. Liens

     46   

6.15. Affiliates

     48   

6.16. Financial Contracts

     48   

6.17. Financial Covenants

     48   

6.17.1. Interest Coverage Ratio

     48   

6.17.2. Leverage Ratio

     48   

6.18. Government Regulation

     48   

ARTICLE VII. DEFAULTS

     48   

ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     51   

8.1. Acceleration; Facility LC Collateral Account

     51   

8.2. Amendments

     52   

8.3. Preservation of Rights

     53   

ARTICLE IX. GENERAL PROVISIONS

     54   

9.1. Survival of Representations

     54   

9.2. Governmental Regulation

     54   

9.3. Headings

     54   

9.4. Entire Agreement

     54   

9.5. Several Obligations; Benefits of this Agreement

     54   

9.6. Expenses; Indemnification

     54   

9.7. Numbers of Documents

     55   

9.8. Accounting; Pro Forma Calculations

     55   

9.9. Severability of Provisions

     56   

9.10. Nonliability of Lenders

     56   

9.11. Confidentiality

     56   

9.12. Nonreliance

     57   

9.13. Disclosure

     57   

9.14. USA PATRIOT Act

     57   

ARTICLE X. THE ADMINISTRATIVE AGENT

     58   

ARTICLE XI. SETOFF; RATABLE PAYMENTS

     60   

11.1. Setoff

     60   

11.2. Ratable Payments

     60   

ARTICLE XII. SUCCESSORS AND ASSIGNS

     60   

12.1. Successors and Assigns

     60   

 

iii



--------------------------------------------------------------------------------

ARTICLE XIII. NOTICES

     64   

13.1. Notices

     64   

ARTICLE XIV. COUNTERPARTS

     64   

14.1. Counterparts; Effectiveness

     64   

14.2. Electronic Execution of Assignments

     65   

ARTICLE XV. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     65   

15.1. CHOICE OF LAW

     65   

15.2. CONSENT TO JURISDICTION

     65   

15.3. WAIVER OF JURY TRIAL

     65   

COMMITMENT SCHEDULE

  

PRICING SCHEDULE

  

EXHIBIT A. ASSIGNMENT AND ASSUMPTION

  

EXHIBIT B. NOTE

  

EXHIBIT C. COMMITMENT AND ACCEPTANCE

  

EXHIBIT D. U.S. TAX CERTIFICATE

  

EXHIBIT E. FORM OF OPINION

  

EXHIBIT F. LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

  

EXHIBIT G. COMPLIANCE CERTIFICATE

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement, dated as of April 18, 2012, is among Lancaster Colony
Corporation, an Ohio corporation, the Lenders and JPMorgan Chase Bank, N.A., a
national banking association, as LC Issuer and as Administrative Agent. The
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any ongoing business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period. The term “Advance” shall include
Swing Line Loans unless otherwise expressly provided.

“Affected Lender” is defined in Section 2.22.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other voting ownership interests) of
the controlled Person or possesses, directly or indirectly, the power to direct
or cause the direction of the management or policies of the controlled Person,
whether through ownership of Capital Stock, by contract or otherwise.

“Administrative Agent” means JPMCB in its capacity as contractual representative
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

1



--------------------------------------------------------------------------------

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the Eurodollar Base
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Base Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Base Rate, respectively.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing on the Aggregate Commitment (without regard to usage)
at such time as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Fund” has the meaning assigned to such term in Section 12.1.

“Arranger” means J.P. Morgan Securities LLC, a Delaware limited liability
company, and its successors, in its capacity as Lead Arranger and Sole Book
Runner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means, with respect to the Borrower, any two of the
President, the Secretary, the Assistant Secretary or the Treasurer of the
Borrower or any one or more other persons that are authorized from time to time
in a writing signed any two of the President, Secretary or Treasurer of the
Borrower to act for the Borrower for the specific purpose(s) stated in such
writing.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Bankruptcy Event” means, with respect to any Lender or a Parent of any Lender,
such Lender or Parent becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Lender or Parent by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Lender or Parent with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender or Parent
(or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender or Parent.

 

2



--------------------------------------------------------------------------------

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation;

(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership; and

(3) with respect to any other Person, the board or committee or manager of such
Person serving a similar function.

“Borrower” means Lancaster Colony Corporation, an Ohio corporation, and its
permitted successors and assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Columbus, Chicago and New York for the conduct
of substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Chicago for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

“Capital Stock” means (i) in the case of any corporation, all capital stock and
any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) securities or commercial paper
rated A-2 or better by S&P, P-2 or better by Moody’s, or F-2 or better by Fitch
with a maturity of one year or less, (iii) demand deposit accounts maintained
at, or securities issued or guaranteed by, banks whose commercial paper is rated
A-2 or better by S&P, P-2 or better by Moody’s, or F-2 or better by Fitch,
(iv) money market accounts, sweep accounts and other similar accounts,
(v) securities with provisions for liquidity or maturity accommodations (i.e.
auction rate securities, put-option bonds) of one year or less that are
(a) rated not lower than BBB by S&P or Baa2 by Moody’s or (b) issued or
guaranteed by any financial institution having a short-term credit rating of A-2
or better by S&P, P-2 or better by Moody’s, or F-2 or better by Fitch,
(vi) certificates of deposit issued by and time deposits with (in each case with
a maturity of one year or less) commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, and (vii) other short term
investments similar to Cash Equivalent Investments made under the Borrower’s
investment policy, as such policy is in effect and as disclosed to the
Administrative Agent prior to the Effective Date and as such policy may be
modified from time to time with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed).

 

3



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of either of the following: (i) the
acquisition, after the date hereof, by any Person, or two or more Persons acting
in concert, of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
35% or more of the outstanding shares of voting Capital Stock of the Borrower;
or (ii) the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary,(i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral Shortfall Amount” is defined in Section 8.1.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Facility LCs and Swing
Line Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Outstanding Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.6 and
(b) reduced or increased from time to time pursuant to Section 2.24 or
assignments by or to such Lender pursuant to Section 12.1. The initial amount of
each Lender’s Commitment is set forth on the Commitment Schedule attached
hereto, or in the Assignment and Assumption or Commitment and Acceptance
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $120,000,000.

“Commitment and Acceptance” is defined in Section 2.24.

“Commitment Increase” is defined in Section 2.24.

 

4



--------------------------------------------------------------------------------

“Competitor” means (i) a Person primarily engaged in the business of
manufacturing and marketing consumer products focusing primarily on specialty
foods for the retail and foodservice markets and a direct competitor of any of
the Loan Parties, (ii) a Person directly or indirectly controlled by or under
common control with any Person identified in the preceding clause (i), (iii) a
Subsidiary of any Person identified in the preceding clause (i), and (iv) a
Person who controls any Person identified in the preceding clauses (i), (ii) and
(iii), which determination may be made solely on the basis of a representation
by such Person and in consultation with the Borrower.

“Consolidated Debt” means at any time the Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated EBIT” means (a) Consolidated Net Income, plus (b) to the extent
deducted in determining such Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) income taxes, (iii) extraordinary, unusual or non-recurring
non-cash losses and related tax effects in accordance with Agreement Accounting
Principles, (iv) other non-cash charges, asset impairment charges, non-cash
compensation expenses, unrealized foreign currency losses or non-recurring
expenses of the Borrower and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period, (v) the amount of any
charge or reserve deducted in such period in connection with any Acquisition
permitted hereunder consummated after the closing of this Agreement not to
exceed $5,000,000 in the aggregate in any period of four consecutive fiscal
quarters, (vi) restructuring charges for severance, retention, relocation, and
similar employee payments (including restructuring costs related to an
acquisition permitted hereunder after the date hereof and to a disposition,
closure or consolidation of any business or facilities consummated after the
closing of this Agreement) not to exceed $5,000,000 in the aggregate in any
period of four consecutive fiscal quarters, (vii) any cash losses from any
discontinued operations disposed of outside the ordinary course of business not
to exceed $3,000,000 in the aggregate in any period of four consecutive fiscal
quarters, and (viii) to the extent covered by insurance and actually reimbursed,
expenses, charges or losses with respect to liability or casualty events or
business interruption, provided that such insurance payments are not counted as
revenues in determining Consolidated Net Income, minus (c) to the extent
included in determining such Consolidated Net Income, each of the following,
without duplication: (i) the income of any Person (other than any Subsidiary for
which 80% or more of its Capital Stock is owned by the Borrower or a
Wholly-Owned Subsidiary of the Borrower) in which any Person other than the
Borrower or any of its Subsidiaries has a joint interest or a partnership
interest or other ownership interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period, (ii) extraordinary, unusual or
non-recurring non-cash gains from the sale, exchange, transfer or other
disposition of property or assets of the Borrower and its Subsidiaries, and
related tax effects in accordance with Agreement Accounting Principles,
(iii) any other extraordinary, unusual or non-recurring non-cash gains or other
income not from the continuing operations of the Borrower or its Subsidiaries,
and related tax effects in accordance with Agreement Accounting Principles and
(iv) the income of any Subsidiary of the Borrower that is not a Guarantor to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary.

“Consolidated EBITDA” means (a) Consolidated EBIT, plus (b) to the extent
deducted in determining such Consolidated EBIT, depreciation and amortization
expense and any non-cash write down of goodwill or other intangible assets
required under ASC 350 (formerly SFAS 142) or ASC 360 (formerly SFAS 144).

 

5



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries and the interest expense
component of any Off-Balance Sheet Liability, in each case calculated on a
consolidated basis for such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries as calculated on a consolidated basis as of
such time.

“Consolidated Tangible Net Worth” means, as of any date, the difference of
(i) Consolidated Net Worth, minus (ii) to the extent included in determining the
amount under the foregoing clause (i), the net book value of goodwill, cost in
excess of fair value of net assets acquired, patents, trademarks, tradenames and
copyrights, treasury stock and all other assets which are deemed intangible
assets under Agreement Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership,
provided that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or the
potential of being subject to withdrawal liability under Multiemployer Plans.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who:

(1) was a member of such Board of Directors on the date of this Agreement; or

(2) was nominated for election to such Board of Directors with the approval of a
majority of the Continuing Directors who were members of such Board at the time
of such nomination or election.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Credit Party” means the Administrative Agent, the LC Issuer, or any other
Lender.

“Default” means an event described in Article VII.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Facility LCs or Swing Line
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Facility LCs and Swing
Line Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) failure to meet the
minimum funding standard of Section 412 of the Code with respect to a Plan
(whether or not waived in accordance with Section 412(c) of the Code) or the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any unfunded liability under Title IV
of ERISA with respect to the termination of any Plan; (e) a determination that
any Plan is, or is expected to be, in “at risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (f) the receipt by
the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention by the PBGC to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (g) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability that is not eliminated by the
application of Section 4208(e) or 4209 of ERISA with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability (as defined in ERISA) that is
not eliminated by the application of Section 4208(e) or 4209 of ERISA, or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, or is in endangered
or critical status, within the meaning of Section 305 of ERISA; (i) the
imposition of liability on Borrower or any of its ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA, or by reason of the application of
Section 4212(c) of ERISA; or (j) the imposition of a Lien pursuant to
Section 430(k) of the Code or pursuant to ERISA with respect to any Plan.

 

7



--------------------------------------------------------------------------------

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to any Eurodollar Advance for any
Interest Period, the quotient of (i) the rate appearing on Reuters BBA Libor
Rates Page 3750 (or on any successor or substitute page of Reuters, or any
successor to or substitute for Reuters, providing rate quotations comparable to
those currently provided on such page of Reuters, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period, divided by (ii) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the “Eurodollar Base Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the quotient of (a) the rate at which dollar deposits
of $5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, divided by (b) one minus the Reserve Requirement (expressed as a
decimal) applicable to such Interest Period.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the Eurodollar Base Rate applicable to such
Interest Period, plus (ii) the Applicable Margin.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income (however denominated) and franchise Taxes and capital
Taxes (in each case, imposed in lieu of net income taxes, and not resulting from
a Change in Law), in each case, imposed on (or measured by) net income by the
United States of America, or by the jurisdiction (or any political subdivision
thereof) under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or that are Other Connection Taxes,
(b) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with the terms of
Section 3.4(F), (c) any branch profits Taxes imposed by the United States of
America or any similar Taxes imposed by any other jurisdiction (or any political
subdivision thereof) in which the applicable Loan Party is located, (d) in the
case of a Non U.S. Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.22), any U.S. Federal withholding Taxes resulting from
any law in effect on the date such Non U.S. Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such Non
U.S. Lender’s failure to comply with Section 3.4(f), except to the extent that
such Non U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 3.4(a), and (e) any U.S. federal withholding taxes imposed under FATCA.

 

8



--------------------------------------------------------------------------------

  “Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Facility LC” is defined in Section 2.20.1.

“Extension Request” is defined in Section 2.21.

“Facility LC” is defined in Section 2.20.1.

“Facility LC Application” is defined in Section 2.20.3.

“Facility LC Collateral Account” is defined in Section 2.20.11.

“Facility Termination Date” means the date five years after the date of this
Agreement or any later date as may be specified as the Facility Termination Date
in accordance with Section 2.21 or any earlier date on which the Aggregate
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any existing and future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole reasonable good faith discretion.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Governmental Authority” means any nation or government, any state, or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

9



--------------------------------------------------------------------------------

“Guarantor” means any Subsidiary of the Borrower required to be a party to a
Guaranty at any time pursuant to Section 6.10.

“Guaranty” means each guaranty executed by a Guarantor in favor of the
Administrative Agent, for the ratable benefit of the Lenders, pursuant to this
Agreement and in form and substance satisfactory to the Administrative Agent, as
they may be amended or modified and in effect from time to time.

“Increase Effective Date” is defined in Section 2.24.

“Increase Notice” is defined in Section 2.24.

“Incremental Term Loan Amendment” is defined in Section 2.24.

“Incremental Term Loan Commitment” is defined in Section 2.24.

“Incremental Term Loans” is defined in Section 2.24.

“Indebtedness” of a Person means such Person’s (i) any obligation for borrowed
money or similar obligations, obligations representing the deferred purchase
price of Property or services (other than accounts payable arising in the
ordinary course of such Person’s business payable on terms customary in the
trade), obligations, whether or not assumed, secured by Liens or payable out of
the proceeds or production from Property now or hereafter owned or acquired by
such Person, obligations which are evidenced by notes, acceptances, letters of
credit or other instruments, obligations of such Person to purchase securities
or other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, and Capitalized Lease Obligations,
(ii) Off-Balance Sheet Liabilities, and (iii) Contingent Obligations with
respect to any of the foregoing.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months or such other period of time agreed to by the Lenders
and the Borrower commencing on a Business Day selected by the Borrower pursuant
to this Agreement. Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three or six months thereafter or such other
period of time agreed to by the Lenders and the Borrower, if any, provided,
however, that if there is no such numerically corresponding day in such next,
second, third or sixth or other (if agreed to by the Lenders and the Borrower)
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth or other (if agreed to by the Lenders and the
Borrower) succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.

 

10



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“LC Fee” is defined in Section 2.20.4.

“LC Issuer” means JPMCB (or any subsidiary or affiliate of JPMCB designated by
JPMCB) in its capacity as issuer of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations. The LC Obligations of any Lender at any time shall be its Pro Rata
Share of the total LC Obligations at such time.

“LC Payment Date” is defined in Section 2.20.5.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes JPMCB in its capacity as Swing Line
Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.18.

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Debt at such
time to (b) Consolidated EBITDA, as calculated at such time for the most
recently ended four consecutive fiscal quarters of the Borrower.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any Notes issued pursuant to Section 2.14, and any other agreement or
document executed in connection with any of the foregoing.

“Loan Parties” means the Borrower and the Guarantors.

“Margin Stock” means “margin stock” as defined in Regulations U or X or
“marginable OTC stock” or “foreign margin stock” within the meaning of
Regulation T.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
or any Guarantor to perform its obligations under the Loan Documents, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the LC Issuer or the Lenders
thereunder.

 

11



--------------------------------------------------------------------------------

“Material Asset Sale” means any disposition of property or series of related
dispositions of property (excluding any such disposition permitted by
Section 6.12(i), (ii) or (iii)) that yields gross proceeds to the Borrower or
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$1,000,000.

“Material Indebtedness” is defined in Section 7.5.

“Modify” and “Modification” are defined in Section 2.20.1.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” is defined in Section 2.14.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, the LC Issuer or any
indemnified party arising under the Loan Documents.

“Off-Balance Sheet Liability” of a Person means (i) the aggregate outstanding
amount of all asset securitizations, receivable sales and/or factoring and other
similar off balance sheet financings and liabilities, based on the aggregate
outstanding amount sold, assigned, discounted or otherwise transferred or
financed, whether or not shown as a liability on a balance sheet of such Person,
(ii) any liability under any Sale and Leaseback Transaction which is not a
Capitalized Lease, (iii) any liability under any so-called “synthetic lease”
transaction entered into by such Person, or (iv) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheet of such Person, based on the aggregate outstanding amount sold, assigned,
discounted or otherwise transferred or financed, but excluding from this clause
(iv) Operating Leases.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.22).

 

12



--------------------------------------------------------------------------------

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the aggregate principal
amount of Swing Line Loans and LC Obligations outstanding at such time.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participants” is defined in Section 12.1.

“Payment Date” means the last day of each calendar quarter.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Securitization Transaction” is defined in Section 6.12(iv).

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMCB or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Proposed New Lender” is defined in Section 2.24.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

13



--------------------------------------------------------------------------------

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any LC Issuer.

“Register” has the meaning assigned to such term in Section 12.1.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reports” is defined in Section 9.6.

“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the Aggregate Outstanding
Credit Exposure; provided further that for the purpose of determining the
Required Lenders needed for any waiver, amendment, modification or consent, any
Lender that is a Defaulting Lender, the Borrower, or any Affiliate of the
Borrower shall be disregarded for the purposes of determining Required Lenders.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

14



--------------------------------------------------------------------------------

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission and any successor agency.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Securitization Entity” means a Wholly-Owned Subsidiary of the Borrower that
engages in no activities other than Permitted Securitization Transactions and
any necessary related activities and owns no assets other than as required for
Permitted Securitization Transactions and (i) no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the Borrower or any
Subsidiary of the Borrower or is recourse to or obligates the Borrower or any
Subsidiary of the Borrower in any way, other than pursuant to customary
representations, warranties, covenants, indemnities and other obligations
entered into in connection with a Permitted Securitization Transaction, and
(ii) to which neither the Borrower nor any Subsidiary of the Borrower has any
material obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

“Significant Subsidiary” means, at any time, any Subsidiary which (i) for the
most recent four fiscal quarters of the Borrower, accounted for more than 10% of
the consolidated net sales of the Borrower and its Subsidiaries or (ii) as of
the end of the most recently ended fiscal quarter of the Borrower, was the owner
of more than 10% of the consolidated assets of the Borrower and its
Subsidiaries.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause
(i) above, or (iii) represents more than 25% of the consolidated assets of the
Borrower and its Subsidiaries as would be shown in the consolidated financial
statements of the Borrower and its Subsidiaries as of June 30, 2011 or (iv) is
responsible for more than 25% of the consolidated net sales or of the
consolidated net income of the Borrower and its Subsidiaries as reflected in the
financial statements referred to in clause (iii) above.

 

15



--------------------------------------------------------------------------------

“Swing Line Borrowing Notice” is defined in Section 2.5.2.

“Swing Line Lender” means JPMCB or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement and shall include, without limitation, any office, branch, subsidiary
or affiliate of JPMCB or such other Lender selected by JPMCB or such other
Lender from time to time as the provider of any Swing Line Loan.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.5.

“Swing Line Loan Exposure” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Loan Exposure of any
Lender at any time shall be its Pro Rata Share of the total Swing Loan Exposure
at such time.

“Syndication Agent” means The Huntington National Bank in its capacity as
syndication agent hereunder, and not in its individual capacity as a Lender,
together with its successors and assigns.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 3.4(f)(ii)(D)(2).

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all (except for
any required qualifying interests) of the outstanding voting securities of which
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly-Owned Subsidiaries of such Person, or by such Person and
one or more Wholly-Owned Subsidiaries of such Person, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization 100% (except for any required qualifying interests) of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

“Withholding Administrative Agent” means any Loan Party and the Administrative
Agent.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Section 9.8 addresses accounting terms that
are used but not defined above.

 

16



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

2.1. Commitment. From and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Revolving Loans to the
Borrower and (ii) participate in Facility LCs and Swing Line Loans issued or
made upon the request of the Borrower, provided that, after giving effect to the
making of each such Loan and the issuance of each such Facility LC, such
Lender’s Outstanding Credit Exposure shall not exceed its Commitment and the
Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitments. Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow at any time prior to the Facility Termination Date. The
Commitments to extend credit hereunder shall expire on the Facility Termination
Date. The LC Issuer will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.20. The Swing Line Lender agrees to make Swing
Line Loans hereunder on the terms and conditions set forth in Section 2.5.

2.2. Required Payments; Termination. The Aggregate Outstanding Credit Exposure
and all other unpaid Obligations shall be paid in full by the Borrower on the
Facility Termination Date. Additionally, the Borrower shall promptly pay the
Aggregate Outstanding Credit Exposure to the extent the amount thereof at any
time exceeds the Aggregate Commitments at such time.

2.3. Ratable Loans. Each Advance hereunder (other than any Swing Line Loan and
Incremental Term Loans) shall consist of Revolving Loans made from the several
Lenders ratably according to their Pro Rata Shares.

2.4. Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.9 and 2.10.

2.5. Swing Line Loans.

2.5.1. Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender
agrees, on the terms and conditions set forth in this Agreement, to make Swing
Line Loans to the Borrower from time to time in an aggregate principal amount
not to exceed $25,000,000, provided that the Outstanding Credit Exposure shall
not at any time exceed the Aggregate Commitments, and provided further that at
no time shall the sum of (i) the Swing Line Lender’s Pro Rata Share of the Swing
Line Loans, plus (ii) the outstanding Revolving Loans made by the Swing Line
Lender pursuant to Section 2.1, exceed the Swing Line Lender’s Commitment at
such time, provided that it is acknowledged that Swing Line Loans will reduce
the Swing Line Lender’s Commitment only by the Swing Line Lender’s Pro Rata
Share of the Swing Line Loans. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Swing Line Loans at any time prior to
the Facility Termination Date.

2.5.2. Borrowing Notice. The Borrower shall deliver to the Administrative Agent
and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”)
not later than noon (Chicago time) on the Borrowing Date of each Swing Line
Loan, specifying (i) the applicable Borrowing Date (which date shall be a
Business Day) and (ii) the aggregate amount of the requested Swing Line Loan
which shall be an amount not less than $100,000. Each Swing Line Loan shall bear
interest at the Floating Rate or such other rate as agreed upon between the
Borrower and the Swing Line Lender, and shall mature as agreed to by the Swing
Line Lender and the Borrower, not to exceed 30 days after the date thereof.

 

17



--------------------------------------------------------------------------------

2.5.3. Making of Swing Line Loans. If a Swing Line Loan is to be made, the Swing
Line Lender shall make available the Swing Line Loan to the Borrower, in
immediately available funds or same day funds, at such Lending Installation of
the Swing Line Lender as determined by the Swing Line Lender.

2.5.4. Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on the earliest of (i) the date agreed to by the Swing Line
Lender and the Borrower, (ii) the date 30 days after the Borrowing Date for such
Swing Line Loan or (iii) the Facility Termination Date. The Swing Line Lender
may at any time in its sole discretion with respect to any outstanding Swing
Line Loan require each Lender (including the Swing Line Lender) to make a
Revolving Loan (or purchase a participation in any outstanding Swing Line Loan
if Revolving Loans may not be made due to a Default under Section 7.6 or 7.7) in
the amount of such Lender’s Pro Rata Share of such Swing Line Loan (including,
without limitation, any interest accrued and unpaid thereon), for the purpose of
repaying, or participating in, such Swing Line Loan. Not later than noon
(Chicago time) on the date of any notice received pursuant to this
Section 2.5.4, each Lender shall make available its required Revolving Loan or
participation interest, in funds immediately available in Chicago to the
Administrative Agent at its address specified pursuant to Article XIII.
Revolving Loans made pursuant to this Section 2.5.4 shall initially be Floating
Rate Loans and thereafter may be continued as Floating Rate Loans or converted
into Eurodollar Loans in the manner provided in Section 2.10 and subject to the
other conditions and limitations set forth in this Article II. Such Lender’s
obligation to make Revolving Loans or purchase participations pursuant to this
Section 2.5.4 to repay Swing Line Loans shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (a) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Administrative
Agent, the Swing Line Lender or any other Person, (b) the occurrence or
continuance of a Default or Unmatured Default, (c) any adverse change in the
condition (financial or otherwise) of the Borrower, or (d) any other
circumstances, happening or event whatsoever. In the event that any Lender fails
to make payment to the Administrative Agent of any amount due under this
Section 2.5.4, the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied. In addition to the
foregoing, if for any reason any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.5.4, such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received. On the
Facility Termination Date, the Borrower shall repay in full the outstanding
principal balance of the Swing Line Loans.

2.6. Facility Fee; Reductions in Aggregate Commitment. (i) The Borrower agrees
to pay to the Administrative Agent for the account of each Lender according to
its Pro Rata Share a facility fee at a per annum rate equal to the Applicable
Fee Rate on the average daily amount of such Lender’s Commitment, whether used
or unused, from the date hereof to and including the Facility Termination Date,
payable on each Payment Date hereafter and on the Facility Termination Date.

 

18



--------------------------------------------------------------------------------

(ii) The Borrower may permanently reduce the Aggregate Commitment in whole, or
in part ratably among the Lenders in integral multiples of $5,000,000, upon at
least three Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure. All accrued facility fees on the amount of the
Aggregate Commitment so reduced or terminated shall be payable on the effective
date of any termination of the obligations of the Lenders to make Credit
Extensions hereunder.

2.7. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $500,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $2,500,000 (and in multiples of
$500,000 if in excess thereof), provided, however, that any Floating Rate
Advance may be in the amount of the Available Aggregate Commitment.

2.8. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $2,500,000 or any
integral multiple of $500,000 in excess thereof, any portion of the outstanding
Floating Rate Advances (other than Swing Line Loans) upon two Business Days’
prior notice to the Administrative Agent. The Borrower may at any time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.3 but without penalty or premium, all outstanding Swing Line Loans,
or, in a minimum amount of $100,000 and increments of $50,000 in excess thereof,
any portion of the outstanding Swing Line Loans, with notice to the
Administrative Agent and the Swing Line Lender by 11:00 a.m. (Chicago time) on
the date of repayment. The Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.3 but
without penalty or premium, all outstanding Eurodollar Advances, or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $500,000 in
excess thereof, any portion of the outstanding Eurodollar Advances upon three
Business Days’ prior notice to the Administrative Agent.

2.9. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Administrative Agent irrevocable notice by an Authorized Officer
(a “Borrowing Notice”) not later than 11:00 a.m. (Chicago time) on the Borrowing
Date of each Floating Rate Advance and not later than 11:00 a.m. (Chicago time)
on the third Business Days preceding the Borrowing Date for each Eurodollar
Advance, specifying:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (ii) the aggregate amount of such Advance,

 

  (iii) the Type of Advance selected, and

 

  (iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Revolving Loan or Revolving Loans in funds immediately
available in Chicago to the Administrative Agent at its address specified
pursuant to Article XIII. The Administrative Agent will make the funds so
received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.

 

19



--------------------------------------------------------------------------------

2.10. Conversion and Continuation of Outstanding Advances. Floating Rate
Advances (other than Swing Line Loans) shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurodollar
Advances pursuant to this Section 2.10 or are repaid in accordance with
Section 2.8. Each Eurodollar Advance shall continue as a Eurodollar Advance
until the end of the then applicable Interest Period therefor, at which time
such Eurodollar Advance shall be automatically converted into a Floating Rate
Advance unless (x) such Eurodollar Advance is or was repaid in accordance with
Section 2.8 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period. Subject to the terms of Section 2.7,
the Borrower may elect from time to time to convert all or any part of a
Floating Rate Advance (other than a Swing Line Loan) into a Eurodollar Advance.
The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
11:00 a.m. (Chicago time) at least three Business Days prior to the date of the
requested conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.11. Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.10, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.10 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the Floating Rate for such day or such other
rate, if any, agreed to by the Borrower and the Swing Line Lender for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurodollar Advance based upon the Borrower’s selections under
Sections 2.9 and 2.10 and otherwise in accordance with the terms hereof. No
Interest Period may end after the Facility Termination Date.

2.12. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.9 or 2.10, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 2% per annum, (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum and (iii) the LC Fee
shall be increased by 2% per annum, provided that, during the continuance of a
Default under Section 7.6 or 7.7, the interest rates set forth in clauses
(i) and (ii) above and the increase in the LC Fee set forth in clause
(iii) above shall be applicable to all Credit Extensions without any election or
action on the part of the Administrative Agent or any Lender.

 

20



--------------------------------------------------------------------------------

2.13. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (local time) on the date when due and shall (except in the
case of Reimbursement Obligations for which the LC Issuer has not been fully
indemnified by the Lenders, with respect to repayments of Swing Line Loans or as
otherwise specifically required hereunder) be applied ratably by the
Administrative Agent among the Lenders. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. Notwithstanding the foregoing, no
payments of principal, interest, fees or other amounts delivered to the
Administrative Agent for the account of any Defaulting Lender shall be delivered
by the Administrative Agent to such Defaulting Lender. Instead, such payments
shall, for so long as such Defaulting Lender shall be a Defaulting Lender, be
held by the Administrative Agent, and the Administrative Agent is hereby
authorized and directed by all parties hereto to hold such funds in escrow and
apply such funds as follows: (i) First, if applicable to any payments due from
such Defaulting Lender to the Administrative Agent or the LC Issuer, and
(ii) Second, to Credit Extensions required to be made by such Defaulting Lender
on any Borrowing Date to the extent such Defaulting Lender fails to make such
Credit Extensions. Notwithstanding the foregoing, upon the termination of all
Commitments and the payment and performance of all of the Obligations (other
than those owing to a Defaulting Lender), any funds then held in escrow by the
Administrative Agent pursuant to the preceding sentence shall be distributed to
each Defaulting Lender, pro rata in proportion to amounts that would be due to
each Defaulting Lender but for the fact that it is a Defaulting Lender. Each
reference to the Administrative Agent in this Section 2.13 shall also be deemed
to refer, and shall apply equally, to the LC Issuer, in the case of payments
required to be made by the Borrower to the LC Issuer pursuant to Section 2.20.6,
and the Swing Line Lender, in the case of payments required to be made by the
Borrower to the Swing Line Lender pursuant to Section 2.5.4.

2.14. Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(ii) The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (c) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (d) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

21



--------------------------------------------------------------------------------

(iv) Any Lender may request that its Revolving Loans be evidenced by a
promissory note or, in the case of the Swing Line Lender, promissory notes
representing its Revolving Loans and Swing Line Loans, respectively,
substantially in the form of Exhibit B, with appropriate changes for notes
evidencing Swing Line Loans (each a “Note”). In such event, the Borrower shall
prepare, execute and deliver to such Lender such Note or Notes payable to the
order of such Lender. Thereafter, the Loans evidenced by each such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.1) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 12.1, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (i) and (ii) above.

2.15. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be an Authorized Officer, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices, Swingline
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Administrative
Agent a written (which includes electronic mail) confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall constitute prima facie evidence of the action requested by Borrower.

2.16. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable within three (3) Business Days following the Borrower’s
receipt of an invoice (which invoice may not be delivered to the Borrower more
than three (3) Business Days prior to the applicable payment date) from the
Administrative Agent with respect to the period ending on the last day of each
three-month interval during such Interest Period. Interest, facility fees and LC
Fees, other than interest based on the Floating Rate, shall be calculated for
actual days elapsed on the basis of a 360-day year. Interest based on the
Floating Rate shall be calculated for actual days elapsed on the basis of a 365-
(or 366-, as the case may be) day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to noon (local time) at the place of payment. If any payment
of principal of or interest on an Advance shall become due on a day which is not
a Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

2.17. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. The Administrative Agent will notify each Lender of the
interest rate applicable to each Eurodollar Advance promptly upon determination
of such interest rate and will give each Lender prompt notice of each change in
the Alternate Base Rate.

 

22



--------------------------------------------------------------------------------

2.18. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and Swing Line Loans and the LC Issuer may
book the Facility LCs at any Lending Installation selected by such Lender or the
LC Issuer, as the case may be, and may change its Lending Installation from time
to time, subject to the limitations of Section 3.5 hereof. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes issued hereunder shall be
deemed held by each Lender or the LC Issuer, as the case may be, for the benefit
of any such Lending Installation. Each Lender and the LC Issuer may, by written
notice to the Administrative Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it or Facility LCs will be issued by it and for whose
account Loan payments or payments with respect to Facility LCs are to be made.

2.19. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

2.20. Facility LCs.

2.20.1. Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue letters of credit (each, a “Facility LC”) and
to renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the Facility Termination Date
upon the request of the Borrower; provided that immediately after each such
Facility LC is issued or Modified, (i) the aggregate amount of the outstanding
LC Obligations shall not exceed $25,000,000 and (ii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitments. Facility LCs may
have an expiry date beyond the Facility Termination Date, provided that (a) no
Facility LC shall have an expiry date later than the date one year after the
Facility Termination Date and (b) the Borrower is unconditionally obligated,
without any further notice, act or demand, to (x) pay to the Administrative
Agent an amount in immediately available funds, which funds shall be held in the
Facility LC Collateral Account, equal to 105% to the amount of LC Obligations
outstanding on the Facility Termination Date or (y) provide a letter of credit
in the amount of, and securing, such LC Obligations in form and substance, and
issued by an issuer, acceptable to the Required Lenders and the Administrative
Agent. The letters of credit identified on Schedule 2.20 (each an “Existing
Facility LC”) shall each be deemed to be a “Facility LC” issued on the date of
this Agreement for all purposes of the Loan Documents.

2.20.2. Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

 

23



--------------------------------------------------------------------------------

2.20.3. Notice. Subject to Section 2.20.1, the Borrower shall give the LC Issuer
notice prior to 11:00 a.m. (Chicago time) at least two Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the account party, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. The account party shall be the Borrower or a
Wholly-Owned Subsidiary, and if the account party is a Wholly-Owned Subsidiary
the Borrower hereby agrees that it shall be jointly and severally, absolutely
and unconditionally liable with such Wholly-Owned Subsidiary for all
reimbursement obligations and all other liabilities with respect to such
Facility LC and such Wholly-Owned Subsidiary shall agree to all applicable terms
hereunder and execute such other agreements requested by the Administrative
Agent in connection with any such Facility LC. Upon receipt of such notice, the
LC Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender’s participation in such proposed Facility LC. The issuance
or Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that the
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.

2.20.4. LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC (including, without limitation, each
Existing Facility LC), a letter of credit fee at a per annum rate equal to the
Applicable Margin for Eurodollar Loans in effect from time to time on the face
amount of such Facility LC, such fee to be payable in arrears on each Payment
Date (each such fee described in this sentence an “LC Fee”). The Borrower shall
also pay to the LC Issuer for its own account (x) at the time of issuance of
each Facility LC, a fronting fee in an amount to be agreed upon between the LC
Issuer and the Borrower, and (y) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with the LC Issuer’s standard schedule for such charges as in effect
from time to time.

2.20.5. Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). The responsibility of the LC Issuer to the Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in substantial conformity with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender’s Pro Rata Share of the amount of each payment
made by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.20.6 below, plus (ii) interest
on the foregoing amount to be reimbursed by such Lender, for each day from the
date of the LC Issuer’s demand for such reimbursement (or, if such demand is
made after 11:00 a.m. (Chicago time) on such date, from the next succeeding
Business Day) to the date on which such Lender pays the amount to be reimbursed
by it, at a rate of interest per annum equal to the Federal Funds Effective Rate
for the first three days and, thereafter, at a rate of interest equal to the
rate applicable to Floating Rate Advances.

 

24



--------------------------------------------------------------------------------

2.20.6. Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.20.5. Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.9 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

2.20.7. Obligations Absolute. The Borrower’s obligations under this Section 2.20
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.20.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.20.6.

 

 

25



--------------------------------------------------------------------------------

2.20.8. Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.20, the
LC Issuer shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.

2.20.9. Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to the LC Issuer hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any defaulting Lender) or (ii) by reason of or on account of the LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to the LC
Issuer, evidencing the appointment of such successor Beneficiary; provided that
the Borrower shall not be required to indemnify any Lender, the LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer’s failure to pay under any Facility LC after the presentation
to it of a request strictly complying with the terms and conditions of such
Facility LC. Nothing in this Section 2.20.9 is intended to limit the obligations
of the Borrower under any other provision of this Agreement.

2.20.10. Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.20 or any
action taken or omitted by such indemnitees hereunder.

 

26



--------------------------------------------------------------------------------

2.20.11. Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders after a Default
has occurred and is continuing and until the final expiration date of any
Facility LC and thereafter as long as any amount is due and owing to the LC
Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Administrative
Agent (the “Facility LC Collateral Account”) at the Administrative Agent’s
office at the address specified pursuant to Article XIII, in the name of the
Borrower but under the sole dominion and control of the Administrative Agent,
for the benefit of the Lenders and in which the Borrower shall have no interest
other than as set forth in Section 8.1. The Borrower hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Lenders and the LC Issuer, a security interest in all of the Borrower’s
right, title and interest in and to all funds which may from time to time be on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Obligations, provided that it is acknowledged and
agreed that no funds may be required to be deposited in such Facility LC
Collateral Account until after a Default. The Administrative Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of JPMCB having a maturity not exceeding 30 days.
Nothing in this Section 2.20.11 shall either obligate the Administrative Agent
to require the Borrower to deposit any funds in the Facility LC Collateral
Account until after a Default or limit the right of the Administrative Agent to
release any funds held in the Facility LC Collateral Account in each case other
than as required under Section 2.20.1 or Section 8.1.

2.20.12. Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

2.21. Extension of Facility Termination Date. The Borrower may request a
one-year extension of the Facility Termination Date by submitting a request for
an extension to the Administrative Agent (an “Extension Request”) no more than
90 and no less than 50 days prior to each anniversary of the closing of this
Agreement. Promptly upon receipt of an Extension Request, the Administrative
Agent shall notify each Lender thereof and shall request each Lender to approve
the Extension Request. Each Lender approving the Extension Request shall deliver
its written consent no later than 15 days prior to such anniversary of the
closing of this Agreement. If the consent of each of the Lenders is received by
the Administrative Agent, the Facility Termination Date shall be extended by one
year from the then existing Facility Termination Date and the Administrative
Agent shall promptly notify the Borrower and each Lender of the new Facility
Termination Date. No Lender shall be required to consent to such Extension
Request.

2.22. Replacement of Lender. If the Borrower is required pursuant to
Section 3.2, 3.3 or 3.4 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.1, or if any
Lender does not approve or consent to a proposed change, waiver, discharge or
termination pursuant to Section 8.2.1 or an Extension Request pursuant to
Section 2.21 when Lenders constituting the Required Lenders are approving such
proposed change, waiver, discharge or termination pursuant to Section 8.2.1 or
Extension Request, as applicable, or if any Lender is a Defaulting Lender (any
Lender so affected an “Affected Lender”), the Borrower may elect to replace such
Affected Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Administrative Agent shall agree, as of such date, to purchase
for cash the Advances and other Obligations due to the Affected Lender pursuant
to an Assignment and Assumption and to become a Lender for all purposes under
this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.1
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement (A) all interest, fees
and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.2, 3.3 and 3.4,
and (B) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 3.3 had the Loans of
such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.

 

27



--------------------------------------------------------------------------------

2.23 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.6(a);

(b) the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.2); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swing Line Loan Exposure or Facility LC Credit Exposure exists at the
time such Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Loan Exposure and LC Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent the sum
of all non-Defaulting Lenders’ Outstanding Credit Exposures plus such Defaulting
Lender’s Swing Line Loan Exposure and LC Obligations does not exceed the total
of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swing Line Loan
Exposure and (y) second, cash collateralize for the benefit of the LC Issuer
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.20.11 for so
long as such LC Obligations is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Obligations pursuant to clause (ii) above, the Borrower shall not be
required to pay the LC Fee to such Defaulting Lender pursuant to the first
sentence of Section 2.20.4 with respect to such Defaulting Lender’s LC
Obligations during the period such Defaulting Lender’s LC Obligations is cash
collateralized;

(iv) if the LC Obligations of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.5(a) and Section 2.15.6(ii) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and

 

28



--------------------------------------------------------------------------------

(v) if all or any portion of such Defaulting Lender’s LC Obligations is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the LC Issuer or any other Lender
hereunder, all LC Fees payable under to the first sentence of Section 2.20.4
with respect to such Defaulting Lender’s LC Obligations shall be payable to the
LC Issuer until and to the extent that such LC Obligations is reallocated and/or
cash collateralized; and so long as such Lender is a Defaulting Lender, the
Administrative Agent shall not be required to fund any Swing Line Loan and the
LC Issuer shall not be required to issue, amend or increase any Facility LC,
unless it is satisfied that the related exposure and the Defaulting Lender’s
then outstanding LC Obligations will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.23(c), and participating interests in any newly
made Swing Line Loan or any newly issued or increased Facility LC shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Administrative Agent or the LC Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Administrative
Agent shall not be required to fund any Swing Line Loan and the LC Issuer shall
not be required to issue, amend or increase any Facility LC, unless the
Administrative Agent or the LC Issuer, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Administrative Agent or the LC Issuer, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Administrative
Agent and the LC Issuer each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Loan Exposure and LC Obligations of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swing Line Loans) as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Pro Rata
Share.

2.24 Incremental Credit Extensions.

(a) At any time and subject to the terms and conditions of this Section 2.24,
the Borrower may request (i) one or more tranches of term loans (the
“Incremental Term Loans”) and/or (ii) one or more increases in the Aggregate
Commitment (each such increase, a “Commitment Increase”) with the consent of the
Administrative Agent but without the consent of any Lender not providing such
Incremental Term Loans or Commitment Increases, as the case may be; provided
that the aggregate amount of all Incremental Term Loans and all Commitments
(after giving effect to all Commitment Increases) shall not exceed $200,000,000.
Any tranche of Incremental Term Loans (A) shall be available to the Borrower in
Dollars and (B) shall rank pari passu in right of payment and security with the
Revolving Loans, (C) shall not mature earlier than the Revolving Facility
Termination Date (but may have amortization prior to such date, may be required
to be mandatorily prepaid in full prior to prepayment of the Revolving Loans,
and may permit voluntary prepayments by the Borrower) and (D) except as set
forth above, shall be treated substantially the same as (and in any event no
more favorably than) the Revolving Loans; provided that (1) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Revolving Facility Termination Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Revolving Facility Termination Date and (2) the
Incremental Term Loans may be priced differently than the Revolving Loans.

 

29



--------------------------------------------------------------------------------

(b) Each tranche of Incremental Term Loans and each Commitment Increase shall be
in a minimum amount of $10,000,000 and integral multiples of $5,000,000. A
commitment to make Incremental Term Loans shall become an “Incremental Term Loan
Commitment” under this Agreement, and a commitment to participate in a
Commitment Increase shall become a “Commitment” (or in the case of a Commitment
Increase to be provided by an existing Revolving Lender, an increase in such
Lender’s Commitment) under this Agreement, in any such case, pursuant to a
“Commitment and Acceptance” substantially in the form of Exhibit C (a
“Commitment and Acceptance”). Any request for a tranche of Incremental Term
Loans or a Commitment Increase shall be made in a written notice (an “Increase
Notice”) given to the Administrative Agent by the Borrower not less than
ten Business Days (or such other period agreed to between the Administrative
Agent and the Borrower) prior to the proposed effective date therefor, which
Increase Notice shall specify the amount of the proposed tranche of Incremental
Term Loans or the Commitment Increase, as the case may be, and the proposed
effective date thereof. Incremental Term Loans may be made, and Commitment
Increases may be provided, by any existing Lender or by any other bank or other
financial institution (any such other bank or other financial institution, a
“Proposed New Lender”) as determined by the Administrative Agent and the
Borrower; provided that any Proposed New Lender in the case of a Commitment
Increase shall be consented to by the LC Issuer and Swing Line Lender. The
Administrative Agent shall notify the Borrower and the Lenders on or before the
Business Day immediately prior to the proposed effective date of the tranche of
Incremental Term Loan Commitments (and the related Incremental Term Loans) or
the Commitment Increase, of the amount of each Lender’s and Proposed New
Lender’s Incremental Term Loan Commitment or new or increased Commitment, as
applicable, and the resulting aggregate amount of the tranche of Incremental
Term Loan Commitments (and the related Incremental Term Loans) or the amount of
the Aggregate Commitment, as the case may be, which amount shall be effective on
the following Business Day, subject to the satisfaction of the conditions
described in clause (c) below.

(c) Without limiting the applicability of any conditions to Advances set forth
in this Agreement, the effectiveness of any tranche of Incremental Term Loan
Commitments (and the corresponding availability of the related Incremental Term
Loans) and the effectiveness of each Commitment Increase shall be subject to the
following conditions precedent:

(i) Both as of the date of the applicable Increase Notice and as of the proposed
effective date of such Incremental Term Loan Commitments (and related
Incremental Term Loans) or Commitment Increase, (x) all representations and
warranties under Article V and the other Loan Documents shall be true and
correct in all material respects as though made on such date (except with
respect to any representation or warranty expressly stated to have been made as
of a specific date which shall have been true and correct in all material
respects as of such specified date), (y) no event shall have occurred and then
be continuing which constitutes an Unmatured Default or a Default and (z) the
Borrower shall have demonstrated to the Administrative Agent’s reasonable
satisfaction that, as of the proposed effective date of the Commitment Increase
or Incremental Term Loan Commitments, as the case may be, after giving effect
thereto, the Borrower and its Subsidiaries are in compliance on a pro forma
basis with the covenants contained in Section 6.17 recomputed as of the last day
of the most recently ended fiscal quarter of the Borrower for which financial
statements are available, as if such Commitment Increase or Incremental Term
Loan Commitments, as applicable, had been effective as of the first day of each
relevant period for testing such compliance;

(ii) the Borrower, the Administrative Agent and each Proposed New Lender or
Lender that shall have agreed to provide a commitment in support of such
Incremental Term Loans or Commitment Increase shall have executed and delivered
a Commitment and Acceptance;

(iii) counsel for the Loan Parties shall have provided to the Administrative
Agent supplemental opinions in form and substance reasonably satisfactory to the
Administrative Agent;

 

30



--------------------------------------------------------------------------------

(iv) the Borrower, the Guarantors and the Proposed New Lenders shall otherwise
have executed and delivered such other instruments and documents as may be
required under Article IV or that the Administrative Agent shall have reasonably
requested in connection with such increase (including, in the case of a tranche
of Incremental Term Loans, an amendment to, or amended and restatement of, this
Agreement and, as appropriate, the other Loan Documents (an “Incremental Term
Loan Amendment”), executed by the Borrower, each Lender agreeing to provide such
Incremental Term Loans, if any, each Proposed New Lender, if any, and the
Administrative Agent, which amendment or amendments may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect such Incremental Term Loans in accordance with
this Section 2.24), and each Loan Party shall have reaffirmed its obligations,
and the Liens granted, under the Loan Documents; and

(v) in the case of a Commitment Increase, the Administrative Agent shall have
administered the reallocation of the Outstanding Credit Exposures on the
effective date of such increase ratably among the Revolving Lenders (including
new Lenders) after giving effect to such increase; provided, that (1) the
Borrower hereby agree to compensate the Lenders for all losses, expenses and
liabilities incurred by any Lender in connection with the sale or assignment of
any Eurodollar Loan resulting from such reallocation on the terms and in the
manner set forth in Section 3.3, and (2) the Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the reallocations effected pursuant to this clause (v).

Upon satisfaction of the conditions precedent to any tranche of Incremental Term
Loans or Commitment Increase, the Administrative Agent shall promptly advise the
Borrower and each Lender of the effective date thereof (each such effective
date, an “Increase Effective Date”). Upon any Increase Effective Date that is
supported by a Proposed New Lender, such Proposed New Lender shall become a
party to this Agreement as a Lender and shall have the rights and obligations of
a Lender hereunder. Nothing contained herein shall constitute, or otherwise be
deemed to be, a commitment or other requirement on the part of any Lender to
make Incremental Term Loans or increase its Commitment at any time.

ARTICLE III

YIELD PROTECTION; TAXES

3.1 Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Advance:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Base Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Base Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Advance for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any request that
requests the conversion of any Advance to, or continuation of any Advance as, a
Eurodollar Advance shall be ineffective and any such Eurodollar Loan shall be
repaid on the last day of the then current Interest Period applicable thereto,
(ii) if any request for an Advance requests a Eurodollar Advance such request
shall be ineffective, and (iii) if any request for an Advance requests a
Eurodollar Advance, such Advance shall be made as an Floating Rate Advance;
provided that if the circumstances giving rise to such notice affect only one
Type of Advances, then the other Type of Advances shall be permitted.

 

31



--------------------------------------------------------------------------------

3.2 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Base Rate) or the LC Issuer;

(ii) impose on any Lender or the LC Issuer or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Facility LC or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan or
of maintaining its obligation to make any such Loan or to increase the cost to
such Lender, the LC Issuer or such other Recipient of participating in, issuing
or maintaining any Facility LC or to reduce the amount of any sum received or
receivable by such Lender, the LC Issuer or such other Recipient hereunder,
whether of principal, interest or otherwise, then the Borrower will pay to such
Lender, the LC Issuer or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the LC Issuer or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the LC Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the LC Issuer’s capital or on the capital of
such Lender’s or the LC Issuer’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Facility LCs held by,
such Lender, or the Facility LCs issued by the LC Issuer, to a level below that
which such Lender or the LC Issuer or such Lender’s or the LC Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the LC Issuer’s policies and the policies of such
Lender’s or the LC Issuer’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or the
LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the LC Issuer or such Lender’s or the LC Issuer’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or the LC Issuer setting forth the amount or
amounts necessary to compensate such Lender or the LC Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the LC Issuer, as the case
may be, the amount shown as due on any such certificate within 30 days after
receipt thereof.

 

32



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the LC Issuer’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or the LC Issuer pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or the LC Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

3.3 Break Funding Payments. In the event of (a) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of a Default), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked and is revoked), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.22, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Base Rate that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

3.4 (a) Withholding of Taxes; Gross-Up. Each payment by any Loan Party under any
Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Administrative Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Administrative Agent may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by such Loan Party shall be increased
as necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. Upon the request by the Borrower or the Administrative
Agent, as the case may be, after any payment of any Taxes by any Withholding
Administrative Agent to a Governmental Authority, such Withholding
Administrative Agent shall deliver to the Borrower or the Administrative Agent,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return (or
relevant portion thereof) reporting such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

 

33



--------------------------------------------------------------------------------

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts paid or payable under
this Section 3.4(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 3.4(d) shall be paid within 30 days after the Recipient delivers to
any Loan Party a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Recipient and describing the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 3.4(e) shall be paid
within 30 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.4(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this Section 3.4(f).
If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 

34



--------------------------------------------------------------------------------

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit D (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Withholding Administrative Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Administrative
Agent as may be necessary for the Withholding Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.4(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

35



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including
additional amounts paid pursuant to this Section 3.4), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 3.4(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 3.4(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 3.4(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 3.4 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.

(i) LC Issuer. For purposes of Section 3.4(e) and (f), the term “Lender”
includes any LC Issuer.

3.5. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.4 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2 or
3.4. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement. The
obligations of the Borrower under Sections 3.1, 3.2 and 3.4 shall survive
payment of the Obligations and termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless the Borrower has furnished to the
Administrative Agent with sufficient copies for the Lenders:

 

  (i) Copies of the articles or certificate of incorporation of the Borrower and
each Guarantor, together with all amendments, and a certificate of good
standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation.

 

36



--------------------------------------------------------------------------------

  (ii) Copies, certified by the Secretary or Assistant Secretary of the Borrower
and each Guarantor, of its respective by-laws or regulations, as appropriate,
and of its Board of Directors’ resolutions and of resolutions or actions of any
other body authorizing the execution of the Loan Documents to which the Borrower
or such Guarantor is a party.

 

  (iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower and each Guarantor, which shall identify by name and
title and bear the signatures of the Authorized Officers and any other officers
of the Borrower or such Guarantor, as the case may be, authorized to sign the
Loan Documents to which the Borrower or such Guarantor is a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Borrower or such Guarantor, as
the case may be.

 

  (iv) A certificate, signed by the chief financial officer of the Borrower,
stating that on the initial Credit Extension Date no Default or Unmatured
Default has occurred and is continuing.

 

  (v) A written opinion of the Borrower’s and Guarantors’ in-house counsel,
addressed to the Lenders in substantially the form of Exhibit E.

 

  (vi) Any Notes requested by a Lender pursuant to Section 2.14 payable to the
order of each such requesting Lender.

 

  (vii) The Guaranty executed by all Guarantors.

 

  (viii) Written money transfer instructions, in substantially the form of
Exhibit F, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.

 

  (ix) If the initial Credit Extension will be the issuance of a Facility LC, a
properly completed Facility LC Application.

 

  (x) Evidence satisfactory to the Administrative Agent that the Borrower shall
have paid, concurrently with the initial Loans hereunder, in full in cash all
obligations (other than the Existing Facility LCs continued hereunder) under the
Borrower’s existing credit agreement dated as of October 5, 2007, as amended,
with JPMCB as agent, and terminated all commitments to make any advances
thereunder.

 

  (xi) Such other documents as the Administrative Agent or its counsel may have
reasonably requested.

4.2. Each Credit Extension. The Lenders shall not (except as otherwise set forth
in Section 2.5.4. with respect to Revolving Loans for the purpose of repaying
Swing Line Loans) be required to make any Credit Extension unless on the
applicable Credit Extension Date:

 

  (i) There exists no Default or Unmatured Default.

 

37



--------------------------------------------------------------------------------

  (ii) The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

 

  (iii) All legal matters incident to the making of such Credit Extension shall
be satisfactory to the Administrative Agent and its counsel.

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, with
respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(i) and
(ii) have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1. Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only), limited liability
company or similar entity duly and properly incorporated or organized, as the
case may be, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted and
where the failure to have such authority would not have a Material Adverse
Effect.

5.2. Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate (to the
extent such concept applies to such entity) proceedings, and the Loan Documents
to which the Borrower is a party constitute legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

5.3. No Conflict; Government Consent. Neither the execution and delivery by the
Borrower of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries
or (ii) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or other material agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Subsidiary pursuant to the terms of any such indenture, instrument
or other material agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Borrower or any of its Subsidiaries, is required to be obtained by the Borrower
or any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings under this Agreement, the payment and performance
by the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

 

38



--------------------------------------------------------------------------------

5.4. Financial Statements. The consolidated financial statements of the Borrower
and its Subsidiaries for the fiscal year ended June 30, 2011 heretofore
delivered to the Lenders were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended.

5.5. Material Adverse Change. Since June 30, 2011 there has been no change in
the business, Property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.

5.6. Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, (i) as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
or (ii) as to which the aggregate amount of potential tax liability is not
material to the Borrower and its subsidiaries taken as a whole. The United
States income tax returns of the Borrower and its Subsidiaries have been audited
by the Internal Revenue Service through the fiscal year ended June 30, 2009. No
tax liens have been filed and no material claims are being asserted with respect
to any such taxes. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material Contingent Obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.

5.8. Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective Capital
Stock owned by the Borrower or other Subsidiaries. All of the issued and
outstanding shares of Capital Stock of such Subsidiaries have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.

5.9. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all projected benefit obligations
under each Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$40,000,000 the fair market value of the assets of such Plan, and the present
value of all projected benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $40,000,000 the fair market value
of the assets of all such underfunded Plans.

 

39



--------------------------------------------------------------------------------

5.10. Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

5.11. Regulations T, U and X. Margin Stock constitutes less than 25% of the
value of those assets of the Borrower and its Subsidiaries which are subject to
any limitation on sale, pledge, or other restriction hereunder.

5.12. Material Agreements. Neither the Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness in an outstanding
amount equal to or exceeding $15,000,000 in the aggregate.

5.13. Compliance With Laws. The Borrower and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.

5.14. Ownership of Properties. On the date of this Agreement, the Borrower and
its Subsidiaries will have good title, free of all Liens other than those
permitted by Section 6.14, to all of the Property and assets reflected in the
Borrower’s most recent consolidated financial statements provided to the
Administrative Agent as owned by the Borrower and its Subsidiaries.

5.15. Plan Assets; Prohibited Transactions. The Borrower is not an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

 

  (i) Within five days after the earlier of the date on which such report on
Form 10-K is required to be filed by the Borrower with the SEC and the date 60
days after the end of each fiscal year of the Borrower, copies of the report
filed by the Borrower with the SEC on Form 10-K in respect of such fiscal year
or, if the Borrower is not required to file such a report in respect of such
fiscal year, the consolidated balance sheet and related consolidated statements
of income and cash flows of the Borrower and its Subsidiaries, as of the close
of such fiscal year, all audited by independent accountants of recognized
national standing and accompanied by an opinion of such accountants to the
effect that such consolidated financial statements fairly present the financial
position, results of operations, cash flows and changes in stockholders’ equity
of the Borrower and its Subsidiaries, in accordance with Agreement Accounting
Principles;

 

  (ii) Within five days after the earlier of the date on which such report on
Form 10-Q is required to be filed by the Borrower with the SEC and the date 40
days after the end of each of the first three quarterly periods of each of its
fiscal years, (a) copies of the report filed by the Borrower with the SEC on
Form 10-Q in respect of such fiscal quarter or (b) if the Borrower is not
required to file such a report in respect of such fiscal quarter, the
consolidated balance sheet and related consolidated statements of income and
cash flows of the Borrower and its Subsidiaries, as of the close of such fiscal
quarter and for the period from the beginning of such fiscal year to the end of
such quarter, all certified by the Borrower’s chief financial officer;

 

  (iii) Together with the financial statements required under Sections 6.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit G signed
by its chief financial officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof;

 

  (iv) As soon as possible and in any event within 30 days after the Borrower
knows of the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to have a
Material Adverse Effect; and

 

41



--------------------------------------------------------------------------------

  (v) As soon as possible and in any event within 30 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
the case of either of the foregoing clauses (a) or (b), could reasonably be
expected to have a Material Adverse Effect;

 

  (vi) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished;

 

  (vii) Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Subsidiaries files with the SEC; and

 

  (viii) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.1(i), (ii), or (vi),
(vii) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered and certified on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 13.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that
reasonably requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender, and (ii) the Borrower shall notify the Administrative Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Except for such compliance
certificates in Section 6.1(iii), the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions for general corporate purposes, including
Acquisitions, dividends and repurchases of its Capital Stock if no Default or
Unmatured Default exists or would be caused thereby. The Borrower will not, nor
will it permit any Subsidiary to, use any of the proceeds of the Advances to
purchase or carry any Margin Stock.

6.3. Notice of Default. The Borrower will, and will cause each Subsidiary to,
give prompt notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.

6.4. Conduct of Business. Other than as permitted under Section 6.11 or 6.12,
the Borrower will, and will cause each Subsidiary to, carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and do all things necessary to remain
duly incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except where the failure to maintain such authority does not have a Material
Adverse Effect.

 

42



--------------------------------------------------------------------------------

6.5. Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles or as to which the amount of potential tax
liability is not material to the Borrower and its Subsidiaries taken as a whole.

6.6. Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Borrower will furnish to any Lender upon reasonable
request full information as to the insurance carried.

6.7. Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, the non-compliance with which would have a Material Adverse
Effect.

6.8. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, ordinary wear and tear
excepted and excluding assets which are not material in the aggregate and are
obsolete or otherwise no longer useful in the business of the Borrower or any of
its Subsidiaries, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times.

6.9. Inspection. The Borrower will, and will cause each Subsidiary to, permit
the Administrative Agent and the Lenders, by their respective representatives
and agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals during normal business hours as the
Administrative Agent or any Lender may designate.

6.10. Guaranties. As soon as reasonably practical, the Borrower shall cause to
be executed and delivered to the Lenders and the Administrative Agent from time
to time Guaranties of its present and future Subsidiaries such that, at all
times, all Subsidiaries which are not Guarantors do not, if considered in the
aggregate as a single Subsidiary, constitute a Significant Subsidiary. In
connection with the delivery of each such Guaranty, the Borrower will also
deliver or caused to be delivered to the Administrative Agent such resolutions
and related corporate documents and opinions of counsel reasonably requested by
the Administrative Agent in connection therewith. Notwithstanding anything
herein to the contrary, the Borrower may request that any Guarantor be released
from its Guaranty, and the Administrative Agent is hereby authorized on behalf
of all the Lenders, without the necessity of any further consent from any
Lender, to release any such Guarantor from its Guaranty, provided that before
and after giving effect to such release (and giving effect to any sale of the
Guarantor or its assets if such release is requested in connection with such a
sale) the Borrower is in compliance the terms of this Section 6.10 and all other
terms of the Agreement and no Default or Unmatured Default exists.

 

43



--------------------------------------------------------------------------------

6.11. Merger. The Borrower will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, except that (i) a Subsidiary may
merge into the Borrower (provided the Borrower is the surviving corporation) or
a Wholly-Owned Subsidiary, provided that the surviving entity shall assume all
obligations of such Subsidiary under the Loan Documents, and (ii) any Subsidiary
may merge into the Person acquired so long as (a) the resulting Person shall be
a Subsidiary and assumes all of the obligations of the Subsidiary existing
pre-merger under the Loan Documents and executes such further Loan Documents as
may be required hereunder and (b) immediately before and immediately after
giving effect to such merger or consolidation, no Default or Unmatured Default
shall have occurred and be continuing.

6.12. Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property to any other Person, except
(so long as, in all of the following cases other than clauses (i), (ii) and
(iii) at the time thereof and immediately after giving effect thereto no Default
or Unmatured Default shall have occurred and be continuing):

 

  (i) Sales of inventory in the ordinary course of business and the sale or
other disposition of assets not material in amount in the aggregate and which
are obsolete and no longer useful in the business of the Borrower or any of its
Subsidiaries;

 

  (ii) Sales or other dispositions in the ordinary course of business of fixed
assets for the purpose of replacing such fixed assets, provided that any such
fixed asset is replaced within 180 days of such sale or other disposition with
other fixed assets which have a fair market value not materially less than the
fixed assets sold or otherwise disposed of and provided that the aggregate
amount sold or otherwise disposed under this Section 6.12(ii) does not exceed a
Substantial Portion;

 

  (iii) The transfer of any assets from a Subsidiary to the Borrower or a
Guarantor;

 

  (iv) Any sale or other transfer of an interest in accounts or notes receivable
pursuant to a securitization on a limited recourse basis acceptable to the
Administrative Agent, provided that (a) such sale or other transfer qualifies as
a sale under Agreement Accounting Principles, and (b) the aggregate outstanding
amount of the financing (as determined by the Administrative Agent) in
connection therewith does not exceed $100,000,000 at any one time outstanding
(each such transaction, a “Permitted Securitization Transaction”);

 

  (v) Any sale or other disposition of any Property that has been disclosed to
the Administrative Agent in writing dated as of or prior the Closing Date;

 

  (vi) Licenses of intellectual property of the Borrower or any Subsidiary;

 

  (vii) the lease or sublease of real property;

 

  (viii) the sale of inventory and equipment in connection with any location
closures, provided that the aggregate amount of sales under this clause
(viii) does not exceed $3,000,000; and

 

  (ix) Other leases, sales or other dispositions of its Property that, together
with all other Property of the Borrower and its Subsidiaries previously leased,
sold or disposed of (other than inventory in the ordinary course of business) as
permitted by this Section 6.12(vi) during the twelve-month period ending with
the month in which any such lease, sale or other disposition occurs, do not
constitute a Substantial Portion of the Property of the Borrower and its
Subsidiaries.

 

44



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and the assets of such Subsidiary that is liquidated or dissolved are
transferred to a Loan Party.

6.13. Investments and Acquisitions. The Borrower will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments, or commitments
therefor, or to become or remain a partner in any partnership or joint venture,
or to make any Acquisition of any Person, except:

 

  (i) Cash Equivalent Investments;

 

  (ii) (a) Existing Investments in Subsidiaries and other Investments in
existence on the date hereof and described in Schedule 1, (b) Investments (not
including any permitted sale or other transfer of an interest in accounts or
notes receivable) in a Securitization Entity in connection with Permitted
Securitization Transactions and in an aggregate outstanding amount not to exceed
10% of the aggregate amount of all Permitted Securitization Transactions and
(c) additional Investments in Subsidiaries which are not for the purpose of
making or consummating an Acquisition;

 

  (iii) Other Investments and Acquisitions by the Borrower and its Subsidiaries,
provided that (a) immediately before and after giving effect to such Investment
or Acquisition, no Default or Unmatured Default shall exist or shall have
occurred and be continuing and the representations and warranties contained in
Article V and in the other Loan Documents shall be true and correct on and as of
the date thereof (both before and after such Investment or Acquisition is
consummated) as if made on the date such Investment or Acquisition is
consummated, (b) the target of such Investment or Acquisition is in
substantially the same line of business or a similar or related line of business
as the Borrower or the Guarantors, (c) the Board of Directors and the management
of the target of such Investment or Acquisition has approved such Investment or
Acquisition if such board approval is otherwise necessary, (d) the aggregate
consideration paid or payable in cash or otherwise advanced in connection with
any single or series of related Investments or Acquisitions permitted by this
Section 6.13(iii), including without limitation any Indebtedness assumed in
connection therewith or Contingent Liabilities incurred in connection therewith,
shall not exceed $75,000,000 (excluding any portion of any of the foregoing
payable in common equity of any Loan Party), provided that the condition under
this clause (d) shall not be required if immediately before and after giving
effect to such Investment or Acquisition the Leverage Ratio is less than 2.0 to
1.0 on a pro forma basis reasonably acceptable to the Administrative Agent, and
(e) at least two Business Days’ prior to the consummation of any single or
series of related Investments or Acquisitions for which aggregate consideration
paid or payable exceeds $40,000,000, the Borrower shall have provided to the
Lenders a pro forma compliance certificate signed by its chief financial officer
containing pro forma computations and related financial statements and
information requested by, and acceptable to, the Administrative Agent and
containing such other information and certifications as requested by the
Administrative Agent; and

 

45



--------------------------------------------------------------------------------

  (iv) Additional Investments (other than Acquisitions) provided that at any
time the aggregate amount of all such outstanding additional Investments shall
not exceed 15% of Consolidated Tangible Net Worth.

6.14. Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

 

  (i) Liens for taxes, assessments or governmental charges or levies on its
Property (a) if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books and/or (b) such
Liens that are not, individually or in the aggregate, material;

 

  (ii) Landlord Liens (whether imposed by law or created by the terms of the
lease and allowed by law, provided that only unpaid rent is covered thereby and
it is limited to tangible assets located at the leased location), statutory
Liens imposed by law, such as carriers’, warehousemen’s, mechanics’, vendor’s,
materialmen’s, repairmen’s liens, liens of custom brokers, freight forwarders,
transportation companies, and other similar liens arising in the ordinary course
of business which secure payment of obligations not more than 60 days past due
or which are being contested in good faith by appropriate proceedings and for
which adequate reserves shall have been set aside on its books;

 

  (iii) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits or similar legislation;

 

  (iv) Easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries;

 

  (v) Liens existing on the date hereof, provided that the Borrower represents
and acknowledges that the aggregate amount secured by such existing Liens does
not exceed $10,000,000 and agrees that no increase in the principal amount, as
reduced from time to time, secured by any such existing Liens is permitted;

 

  (vi) Liens incurred in connection with any transfer of an interest in accounts
or notes receivable which is permitted pursuant to Section 6.12(v) and which are
required to consummate such Permitted Securitization Transaction;

 

  (vii) Liens arising out of deposits to secure the performance of bids, trade
contracts (other than contracts for the payment of money), leases, licenses,
franchises, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business in an aggregate amount not to exceed $25,000,000 at any time;

 

  (viii) Liens arising with respect to rights of lessees or sublessees under
Operating Leases in assets leased by the Borrower or any Subsidiary under an
Operating Lease and Liens arising from precautionary UCC financing statement
filings (or similar filings under other applicable law) regarding operating
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business;

 

46



--------------------------------------------------------------------------------

  (ix) Banker’s liens, rights of setoff and other similar Liens that are
customary in the banking industry and existing solely with respect to cash and
cash equivalents on deposit in one or more accounts (including securities
accounts) maintained by the Borrower or its Subsidiaries and arising in the
ordinary course of business from netting services, overdraft protection,
Financial Contracts, customary banking products and otherwise in connection with
the maintenance of deposit, securities and commodities accounts, including Liens
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes, and deposits in connection with sweepstakes and other promotions
conducted in the ordinary course of business;

 

  (x) Liens in favor of the Administrative Agent, LC Issuer or any Lender
created under this Agreement;

 

  (xi) Liens arising from judgments, decrees or attachments in existence less
than 30 days after the entry thereof, with respect to which execution has been
stayed and with respect to which payment in full above any applicable deductible
is covered by insurance or a bond, or that do not exceed $15,000,000 in the
aggregate;

 

  (xii) Liens arising under or in connection with the Perishable Agricultural
Commodities Act;

 

  (xiii)  Liens on property of a Person securing purchase money Indebtedness at
the time such Person is acquired pursuant to an Acquisition permitted under
Section 6.13 hereof; provided that such Liens (i) do not secure more than
$10,000,000 in purchase money Indebtedness, (ii) were not created in
contemplation of such Acquisition and (iii) do not at any time encumber any
property other than the property financed by such Indebtedness;

 

  (xiv)  Liens in favor of consignors of inventory on inventory and proceeds
thereof consigned by such consignors to the Borrower or a Subsidiary thereof, in
each case in the ordinary course of business;

 

  (xv)  Liens in favor of landlords on leasehold improvements financed by
allowances or advances pursuant to lease arrangements and Liens in favor of
insurance companies or their affiliates in connections with insurance premium
financing, in each case in the ordinary course of business;

 

  (xvi)  customary Liens (on bills of lading and other documents, and any goods
relating thereto) under any commercial or trade letter of credit arrangements in
the ordinary course of business; and

 

  (xvii)  Liens securing other obligations and liabilities and not otherwise
permitted by the foregoing provisions of this Section 6.14, provided that the
aggregate outstanding amount of all obligations and liabilities secured by all
such Liens in this clause 6.14(xvii) shall not at any time exceed 10% of
Consolidated Tangible Net Worth; and

 

  (xviii)  Any extension, renewal or replacement (or successive extension,
renewal, or replacement) in whole or in part, of any Lien referred to in the
foregoing clauses (i) through (xvii) inclusive; provided, however, that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement, and that such extension, renewal or replacement shall be limited to
all or a part of the property which secured the Lien so extended, renewed or
replaced.

 

47



--------------------------------------------------------------------------------

6.15. Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than a Subsidiary) except in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction and except for those transactions
which, individually or in the aggregate, are not material to the Borrower and
its Subsidiaries taken as a whole, provided that the Borrower may redeem its
Capital Stock owned by Affiliates if (i) such transaction is upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction, (ii) no Default or Unmatured Default exists or would be caused
thereby, and (iii) such transaction is approved by the Board of Directors,
including a majority of the disinterested members of the Board of Directors.

6.16. Financial Contracts. The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Financial Contract for
purposes of financial speculation.

6.17. Financial Covenants.

6.17.1. Interest Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters for the then
most-recently ended four fiscal quarters, of (i) Consolidated EBIT, to
(ii) Consolidated Interest Expense, all calculated for the Borrower and its
Subsidiaries on a consolidated basis, to be less than 2.5 to 1.0 as of the end
of any fiscal quarter.

6.17.2. Leverage Ratio. The Borrower will not permit the Leverage Ratio to be
greater than 3.0 to 1.0 as of the end of any fiscal quarter.

6.18. Government Regulation. The Borrower will not, and will not permit any of
its Subsidiaries, to be or become subject at any time to any law, regulation, or
list of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list) that prohibits or limits any Lender from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Borrower or any of its Subsidiaries, or fail to provide
documentary and other evidence of the Borrower’s or any Subsidiary’s identity as
may be requested by any Lender at any time to enable such Lender to verify the
Borrower’s or any Subsidiary’s identity or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1. Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

 

48



--------------------------------------------------------------------------------

7.2. Nonpayment of principal of any Loan within two Business Days after the same
becomes due, nonpayment of any Reimbursement Obligation within one Business Day
after the same becomes due, nonpayment of interest upon any Loan within five
Business Days after the same becomes due, or nonpayment of any facility fee,
utilization fees, LC Fee or other obligations under any of the Loan Documents
within five Business Days after the Borrower’s receipt of the applicable invoice
(or, if invoiced before the due date, after the same becomes due).

7.3. The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17 or 6.18.

7.4. The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) or any Guarantor of any of the terms
or provisions of this Agreement or any other Loan Document which is not remedied
within 30 days after written notice from the Administrative Agent or any Lender.

7.5. Failure of the Borrower or any of its Subsidiaries to pay when due any
Indebtedness or Rate Management Obligation aggregating in excess of $15,000,000
(“Material Indebtedness”); or the default by the Borrower or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any agreement
under which any such Material Indebtedness was created or is governed, or any
other event shall occur or condition exist, the effect of which default or event
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of the Borrower or any of its Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
the Borrower or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.

7.6. The Borrower or any Guarantor shall (i) have an order for relief entered
with respect to it under the Federal bankruptcy laws as now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (iv) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.

7.7. Without the application, approval or consent of the Borrower or any
Guarantor, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Borrower or Guarantor or any Substantial Portion of its
Property, or a proceeding described in Section 7.6(iv) shall be instituted
against the Borrower or any of its Subsidiaries and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 consecutive days.

7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

 

49



--------------------------------------------------------------------------------

7.9. The Borrower or any of its Subsidiaries shall fail within 30 days to pay,
bond or otherwise discharge one or more (i) judgments or orders for the payment
of money in excess of $15,000,000 (or the equivalent thereof in currencies other
than Dollars) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.

7.10. An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $40,000,000 resulting from ERISA
Events for all periods.

7.11. The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has become subject to
the required payment of a withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Borrower or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification),
exceeds $25,000,000.

7.12. The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, or is in endangered or critical status within the meaning of Section 305
of ERISA, if as a result of such reorganization, termination, endangered status
or critical status, the aggregate annual contributions of the Borrower and the
other members of the Controlled Group (taken as a whole) to all Multiemployer
Plans which are then in reorganization or being terminated, or in endangered or
critical status have been or will be increased over the amounts contributed to
such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization, termination, endangered status or critical status occurs by an
amount exceeding $30,000,000 (calculated only to include the amount of the
incremental liability).

7.13. The Borrower or any of its Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), could reasonably be
expected to have a Material Adverse Effect.

7.14. Any Change in Control shall occur.

7.15. The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.

7.16. Any Guaranty required hereunder shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Guaranty, or any Guarantor required to be a party to
a Guaranty shall fail to comply with any of the terms or provisions of any
Guaranty to which it is a party, or any such Guarantor shall deny that it has
any further liability under any Guaranty to which it is a party, or shall give
notice to such effect.

 

50



--------------------------------------------------------------------------------

7.17. The representations and warranties set forth in Section 5.15 (“Plan
Assets; Prohibited Transactions”) shall at any time not be true and correct.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration; Facility LC Collateral Account. (i) If any Default described
in Section 7.6 or 7.7 occurs with respect to the Borrower, the obligations of
the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs shall automatically terminate and the Obligations
shall immediately become due and payable without any election or action on the
part of the Administrative Agent, the LC Issuer or any Lender and the Borrower
will be and become thereby unconditionally obligated, without any further
notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) 105% of the amount of LC
Obligations at such time, less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”). If any other Default occurs, the
Administrative Agent, with the consent of or at the request of the Required
Lenders (a) may terminate or suspend the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuer to issue Facility
LCs, or declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives, and (b) upon notice to the Borrower and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Administrative Agent
the Collateral Shortfall Amount, which funds shall be deposited in the Facility
LC Collateral Account. Notwithstanding any provision to the contrary, it is
understood that, other than with respect to a Default described in Section 7.6
of 7.7, (1) no Lender has the right to individually terminate its obligations to
make Loans hereunder (such right of termination residing with the Administrative
Agent as provided above), and (2) no Lender has the right to declare its Loans
due and payable prior to maturity (such right to declare the Loans due and
payable residing with the Administrative Agent as provided above).

(ii) If at any time while any Default is continuing or at any time on or after
the Facility Termination Date while any Obligations, including any Facility LCs,
are outstanding, the Administrative Agent determines that the Collateral
Shortfall Amount at such time is greater than zero, the Administrative Agent may
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Administrative Agent
the Collateral Shortfall Amount, which funds shall be deposited in the Facility
LC Collateral Account.

(iii) The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuer under the
Loan Documents.

(iv) At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the Borrower
or paid to whomever may be legally entitled thereto at such time.

 

51



--------------------------------------------------------------------------------

(v) If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuer to issue Facility LCs hereunder as a result of any
Default (other than any Default as described in Section 7.6 or 7.7 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

8.2. Amendments

8.2.1. Except as provided in Section 2.24 with respect to an Incremental Term
Loan Amendment, and subject to the provisions of this Article VIII, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders:

 

  (i) Extend the final maturity of any Loan, or extend the expiry date of any
Facility LC to a date after the Facility Termination Date or forgive all or any
portion of the principal amount thereof, any accrued interest or fees or any
Reimbursement Obligation related thereto, or reduce the Applicable Margin or the
Applicable Fee Rate or extend the time of payment of interest or fees thereon or
Reimbursement Obligations related thereto.

 

  (ii) Extend the Facility Termination Date, or reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.2, or increase
the amount of the Aggregate Commitment (other than as allowed under
Section 2.24), the Commitment of any Lender (other than as allowed under
Section 2.24) hereunder or the commitment to issue Facility LCs, or permit the
Borrower to assign its rights under this Agreement.

 

  (iii) Amend this Section 8.2 or Section 2.24 or reduce the percentage
specified in the definition of Required Lenders (it being understood that,
solely with the consent of the parties prescribed by Section 2.24 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date).

 

  (iv) Release the Borrower hereunder or, unless otherwise allowed under this
Agreement as of the date hereof, release any Guarantor which is a Significant
Subsidiary under any Guaranty.

 

52



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (a) no amendment of any provision of this
Agreement relating to the Administrative Agent shall be effective without the
written consent of the Administrative Agent, (b) no amendment of any provisions
relating to the LC Issuer shall be effective without the written consent of the
LC Issuer, (c) no amendment of any provision of this Agreement relating to the
Swing Line Lender or any Swing Line Loans shall be effective without the written
consent of the Swing Line Lender, (d) the Administrative Agent may waive payment
of the fee required under Section 12.1 without obtaining the consent of any
other party to this Agreement; (e) any Lender’s Commitment may be increased or
decreased with the written consent of such Lender, the Administrative Agent and
the Borrower; (f) the above clauses (i) through (iii) shall not be construed as
prohibiting any (x) amendment or other modification permitted under Section 2.24
(provided that, for the avoidance of doubt, any increase in any Commitment of
any Lender shall require the written consent of such Lender) or
(y) “amend-and-extend” transaction that extends the Facility Termination Date
only for those Lenders that agree to such an extension (which extension may
include increased pricing and fees for such extending Lenders, and which
extension shall not apply to those Lenders that do not approve such extension),
and (g) any Person may be added as a Lender hereunder with the written consent
of such Person, the Administrative Agent and the Borrower and subject to the
execution of such supplemental agreements and documents required by the
Administrative Agent.

8.2.2 Notwithstanding Section 8.2.1, the Commitment Schedule may be amended by
the Administrative Agent to reflect any changes in the Commitments permitted
under the terms of this Agreement, and shall be deemed automatically amended
each time the Administrative Agent sends a revised Commitment Schedule to the
Lenders and the Borrower pursuant to this Agreement to reflect changes allowed
hereunder.

8.2.3 Notwithstanding anything herein to the contrary, Defaulting Lenders shall
not be entitled to vote (whether to consent or to withhold its consent) with
respect to any amendment, modification, termination or waiver and, for purposes
of determining the Required Lenders, the Commitments and the Loans of such
Defaulting Lender shall be disregarded except as provided in Section 2.23(b).

8.2.4 Notwithstanding anything to the contrary herein or in any other Loan
Document, this Agreement and any other Loan Document may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower to each relevant Loan Document (i) to add
one or more credit facilities (in addition to the Incremental Term Loans
pursuant to Section 2.24) to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.

8.2.5 Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents as
may be reasonably necessary or advisable to cure any error, ambiguity, omission,
defect or inconsistency in order to more accurately reflect the intent of the
parties, provided that (x) prior written notice of such proposed cure shall be
given to the Lenders and (y) the Required Lenders do not object to such cure in
writing to the Administrative Agent within two Business Days of such notice.

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan

Documents or by law afforded shall be cumulative and all shall be available to
the Administrative Agent, the LC Issuer and the Lenders until the Obligations
have been paid in full.

 

53



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement, as updated from time to time in accordance
with Section 8.2, shall survive the making of the Credit Extensions herein
contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than any fee agreement described in
Section 10.13.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and Article X to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

9.6. Expenses; Indemnification. (i) The Borrower shall reimburse the
Administrative Agent and the Arranger for any costs, internal charges and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent or the
Arranger in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via the internet),
review, amendment, modification, and administration of the Loan Documents. The
Borrower also agrees to reimburse the Administrative Agent, the Arranger, the LC
Issuer and the Lenders for any costs, internal charges and out-of-pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys for
the Administrative Agent, the Arranger, the LC Issuer and the Lenders, which
attorneys may be employees of the Administrative Agent, the Arranger, the LC
Issuer or the Lenders) paid or incurred by the Administrative Agent, the
Arranger, the LC Issuer or any Lender in connection with the collection and
enforcement of the Loan Documents. Expenses being reimbursed by the Borrower
under this Section include, without limitation, costs and expenses incurred in
connection with the Reports described in the following sentence. The Borrower
acknowledges that from time to time Administrative Agent may prepare and may
distribute to the Lenders (but shall have no obligation or duty to prepare or to
distribute to the Lenders) certain audit reports (the “Reports”) pertaining to
the Borrower’s assets for internal use by Administrative Agent from information
furnished to it by or on behalf of the Borrower, after Administrative Agent has
exercised its rights of inspection pursuant to this Agreement. Notwithstanding
the foregoing, the obligation to reimburse the Administrative Agent, the
Arranger, the LC Issuer or any Lender in connection with the matters described
above shall be limited to one primary counsel, and one additional local counsel
in each applicable jurisdiction, for the Administrative Agent, one additional
counsel for all the Lenders other than the Administrative Agent and additional
counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses for the Administrative Agent, the
Arranger, the LC Issuer or any Lender.

 

54



--------------------------------------------------------------------------------

(ii) The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arranger, the LC Issuer and each Lender, their respective affiliates, and
each of their directors, officers and employees against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent, the Arranger, the LC Issuer or any Lender or any
affiliate is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8. Accounting; Pro Forma Calculations. (i) Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof in the
manner described in subsection (ii) below) be prepared, in accordance with
Agreement Accounting Principles (subject, in the case of financial statements
which are not fiscal year end statements, to the absence of footnotes and
year-end audit adjustments); provided that, if the Borrower notifies the
Administrative Agent that it wishes to amend any covenant in Article VI to
eliminate the effect of any change in Agreement Accounting Principles or in the
manner in which they are applied since those in effect as of the date of, and
applied by the Borrower in, the financial statements referred to in Section 5.4
(or if the Administrative Agent notifies the Borrower that the Administrative
Agent or the Required Lenders wish to amend Article VI for such purpose), then
the Borrower’s compliance with such covenants shall be determined on the basis
of Agreement Accounting Principles in effect immediately before the relevant
change in Agreement Accounting Principles or its application became effective
until either such notice is withdrawn or such covenant or any such defined term
is amended in a manner satisfactory to the Borrower and the Required Lenders.

(ii) Notwithstanding anything herein, in any financial statements of the
Borrower or in Agreement Accounting Principles to the contrary, for purposes of
calculating and determining the Leverage Ratio (both for purposes of determining
compliance with Section 6.17.2 and determining the Applicable Margin), including
defined terms used therein, any Acquisition or Material Asset Sale made by the
Borrower or any of its Subsidiaries, including through mergers or consolidations
and including any related financing transactions, during the period for which
the Leverage Ratio was calculated shall be deemed to have occurred on the first
day of the relevant period for which Leverage Ratio was calculated on a pro
forma basis reasonably acceptable to the Administrative Agent.

 

55



--------------------------------------------------------------------------------

(iii) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings, the Borrower or any Subsidiary at “fair value”, as
defined therein.

(iv) The Borrower shall deliver to the Lenders at the same time as the delivery
of any financial statement under Section 6.1(i) or (ii): (x) a description in
reasonable detail of any material variation between the application or other
modification of accounting principles employed in the preparation of such
statement and the application or other modification of accounting principles
employed in the preparation of the immediately prior annual or quarterly
financial statements and (y) reasonable estimates of the difference between such
statements arising as a consequence thereof.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuer and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, the Arranger nor any Lender shall have any fiduciary responsibilities to
the Borrower. Neither the Administrative Agent, the Arranger, the LC Issuer nor
any Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations. The Borrower agrees that neither the Administrative Agent, the
Arranger, the LC Issuer nor any Lender shall have liability to the Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by the
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

9.11. Confidentiality. (a) Each of the Administrative Agent, the LC Issuer and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and will be subject to customary confidentiality obligations of
professional practice or agree to be found by the terms of this Section (or
language substantially similar to this Section) with the disclosing party
responsible for such Person’s compliance with this Section, (b) to the extent
requested by any regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the LC Issuer or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the LC Issuer or any Lender on a nonconfidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

56



--------------------------------------------------------------------------------

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.11(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS SUBSIDIARIES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

9.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any Margin Stock for the repayment of the Credit Extensions provided
for herein.

9.13. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
JPMCB and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

9.14. USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

 

57



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT

Each of the Lenders and the LC Issuer hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, and on behalf of the Lenders, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.2), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or its counsel.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

58



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent may from time to time change any such designations and add any Affiliates
of the Administrative Agent as parties hereto for purposes of being performing
the duties to be performed by the Administrative Agent hereunder.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the LC Issuer and the Borrower. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Borrower unless a Default has occurred and is continuing (any such consent of
the Borrower not to be unreasonably withheld or delayed)), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the LC Issuer, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.6 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any Loan Document or any related agreement or any document
furnished hereunder or thereunder.

None of the Lenders identified in this Agreement as a Syndication Agent or a
Documentation Agent, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as a Syndication Agent or a Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraphs.

Except with respect to the exercise of setoff rights of any Lender, including
the LC Issuer, in accordance with the Agreement, the proceeds of which are
applied in accordance with this Agreement and the other Loan Documents, and
subject to the agreements in the second succeeding paragraph, each Lender agrees
that it will not take any action, nor institute any actions or proceedings,
against the Borrower or other Loan Party with respect to any Loan Document
without the prior written consent of the Required Lenders or, as may be provided
in this Agreement or the other Loan Documents, with the consent of the
Administrative Agent.

 

59



--------------------------------------------------------------------------------

The Lenders, including the LC Issuer, are not partners or co-venturers, and no
Lender shall be liable for the acts or omissions of, or (except as otherwise set
forth herein in case of the Administrative Agent) authorized to act for, any
other Lender. The Administrative Agent shall have the exclusive right on behalf
of the Lenders to enforce the payment of the principal of and interest on any
Loan or any Facility LC after the date such principal or interest has become due
and payable pursuant to the terms of this Agreement.

The acknowledgments and agreements of any Lender in this Article X shall be
deemed to be made by such Lender on behalf of itself and its Affiliates. For
purposes of such acknowledgements and agreements, the term “Lender” shall
include the LC Issuer and the Swing Line Lender.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.2, 3.3 or 3.4) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XII

SUCCESSORS AND ASSIGNS

12.1. Successors and Assigns (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the LC
Issuer that issues any Facility LC), except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the LC Issuer that issues any Facility LC), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the LC Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

60



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible Assignee)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee; provided, further,
that, the Borrower shall be deemed to have consented to an assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof;

(B) the Administrative Agent; and

(C) the LC Issuer.

As used herein, “Ineligible Assignee” means a (a) Defaulting Lender, (b) natural
person or (c) company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or relative(s) thereof; provided
that, such company, investment vehicle or trust shall not constitute an
Ineligible Assignee if it (x) has not been established for the primary purpose
of acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business; provided that upon the occurrence of a Default,
any Person (other than a Lender) shall be an Ineligible Assignees if after
giving effect any proposed assignment to such Person, such Person would hold
more than 25% of the then outstanding Aggregate Outstanding Credit Exposure or
Commitments, as the case may be.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Type, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Type of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

61



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

(E) unless a Default exists, the assignee may not be a Competitor.

For the purposes of this Section 12.1(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.2, 3.3, 3.4 and 10.7). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.1 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the LC Issuer and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the LC Issuer and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

 

62



--------------------------------------------------------------------------------

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the LC Issuer or the Administrative Agent, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; (C) the Borrower, the Administrative Agent, the LC Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; and
(D) unless a Default exists under Section 7.2, 7.6 or 7.7, the Participant may
not be a Competitor. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(a)—(e) the first proviso to Section 8.2.1 that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.2, .3.3 and 3.4 (subject to the requirements and limitations therein,
including the requirements under Section 3.4(f) (it being understood that the
documentation required under Section 3.4(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.2 or 3.4, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Facility LCs or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Facility LC or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

63



--------------------------------------------------------------------------------

ARTICLE XIII

NOTICES

13.1. Notices. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 37 West Broad Street, Suite 500, Columbus, Ohio
43215, Attention: Treasurer (Telecopy No. (614) 469-8219);

(ii) if to the Administrative Agent, LC Issuer or Swing Line Lender, to JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn., 7th Floor,
Chicago, Illinois 60603-2003, Attention: Leonida Mischke; (Telecopy No.
(888) 292-9533; e-mail: jpm.agency.servicing.4@jpmchase.com);

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire; and

(iv) for financial information posted to the Borrower’s website:
www.lancastercolony.com/for-investors.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

ARTICLE XIV

COUNTERPARTS

14.1 Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Article IV, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

64



--------------------------------------------------------------------------------

14.2 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF OHIO.

15.2. CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR OHIO STATE COURT
SITTING IN COLUMBUS, OHIO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR
ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
COLUMBUS, OHIO.

15.3. WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

LANCASTER COLONY CORPORATION By:  

/s/ John L. Boylan

Title: Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, LC Issuer and as a Lender
By:  

/s/ Brendan Korb

Title: Vice President



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as Syndication Agent and as a Lender By:  

/s/ Amanda M Sigg

Title: Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Megan S. Szewc

Title: Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Thomas E. Redmond

Title: Senior Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ James Pegues

Title: Vice President



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Title    Commitment  

JPMorgan Chase Bank, N.A.

   Administrative Agent    $ 35,000,000.00   

The Huntington National Bank

   Syndication Agent    $ 30,000,000.00   

Fifth Third Bank

      $ 20,000,000.00   

PNC Bank, National Association

      $ 20,000,000.00   

U.S. Bank National Association

      $ 15,000,000.00         

 

 

     Total:    $ 120,000,000         

 

 

 

 

1



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS     LEVEL VI
STATUS  

Eurodollar Rate and Facility LC Applicable Margin

     0.825 %      0.925 %      1.025 %      1.250 %      1.475 %      1.700 % 

Floating Rate Applicable Margin

     0.0 %      0.0 %      0.025 %      0.250 %      0.475 %      0.700 % 

Facility Fee Applicable Margin

     0.175 %      0.200 %      0.225 %      0.250 %      0.275 %      0.300 % 

Until adjusted for first time based on the Leverage Ratio as of the end of the
first full fiscal quarter ending after the Effective Date, the Applicable Margin
and Applicable Fee Rate will be set at Level I. Thereafter, the Applicable
Margin and the Applicable Fee Rate will vary with the Borrower’s Leverage Ratio
as set forth above.

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(i) or (ii).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 0.50 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than 1.00 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 1.50 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than 2.00 to 1.00.

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrower has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Leverage Ratio is less than 2.50 to 1.00.

“Level VI Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.

 

1



--------------------------------------------------------------------------------

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective 50 days after the end of each of the
first three fiscal quarters of each fiscal year and 95 days after the end of
each fiscal year of the Borrower. If the Borrower fails to deliver the
Financials to the Administrative Agent at the time required pursuant to
Section 6.1 or any Default has occurred and is continuing, then the Applicable
Margin and Applicable Fee Rate shall be set at Level VI Status (for the
avoidance of doubt, any such setting of the Applicable Margin and Applicable Fee
Rate at Level VI Status is in addition to any actions under Section 2.12 of the
Credit Agreement).

 

2



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

   Assignor:   

     

  

2.

   Assignee:   

     

         [and is an Affiliate/Approved Fund of [identify Lender]]

3.

   Borrower(s):   

     

  

4.

   Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement

5.

   Credit Agreement:    Credit Agreement dated as of April 18, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Lancaster Colony Corporation, an Ohio corporation, the Lenders parties
thereto and JPMorgan Chase Bank, N.A., a national banking association, as LC
Issuer and as Administrative Agent.

 

1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of Commitment/Loans      $         $           %       $         $           %
      $         $           %   

Effective Date:                      , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:    

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Title:    

 

2



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:       Title:    

 

[Consented to:]

 

[NAME OF RELEVANT PARTY]

By:       Title:    

 

3



--------------------------------------------------------------------------------

Annex 1

LANCASTER COLONY CORPORATION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee, and (vi) it is not a Competitor as defined in the
Credit Agreement; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Ohio.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

NOTE

[Date]                    

                    , a                      (the “Borrower”), promises to pay
to the order of                      (the “Lender”) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to
Article II of the Agreement (as hereinafter defined), in immediately available
funds at the main office of JPMorgan Chase Bank, N.A. in Chicago, Illinois, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in full
on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of April 18, 2012 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, the LC Issuer and JPMorgan Chase Bank, N.A., as Administrative Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. This Note is
guaranteed pursuant to the Guaranty, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.

 

  By:     Print Name:     Title:    

 

1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                     ,

DATED                     ,

 

Date

   Principal
Amount of
Loan    Maturity
of Interest
Period    Principal
Amount
Paid    Unpaid
Balance

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMMITMENT AND ACCEPTANCE

Dated:             

Reference is made to the Credit Agreement dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Lancaster Colony Corporation, an Ohio corporation, the Lenders
parties thereto and JPMorgan Chase Bank, N.A., a national banking association,
as LC Issuer and as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meaning.

Pursuant to Section 2.24 of the Credit Agreement, the Borrower has requested[an
[additional] tranche of Incremental Term Loans in the amount of $            ]
[and] [an increase in the Aggregate Revolving Commitment from $             to
$            ] . Such [ tranche of Incremental Term Loans] [and] [increase in
the Aggregate Revolving Commitment] is to become effective on the date (the
“Commitment Effective Date”) which is the later of (i)              and (ii) the
date on which the conditions precedent set forth in Section 2.24 in respect of
such increase have been satisfied. In connection with such requested [tranche of
Incremental Term Loans] [and] [increase in the Aggregate Revolving Commitment],
the Borrower, the Administrative Agent and                      (the “Accepting
Lender”) hereby agree as follows:

1. Effective as of the Commitment Effective Date, [the Accepting Lender shall
become a party to the Credit Agreement as a Lender and shall have all of the
rights and obligations of a Lender thereunder and shall thereupon have a
[Incremental Term Loan] [and] [Revolving] Commitment under and for purposes of
the Credit Agreement in an amount equal to the] [the [Incremental Term Loan]
[and] [Revolving] Commitment of the Accepting Lender under the Credit Agreement
shall be increased from $             to the ] amount set forth opposite the
Accepting Lender’s name on the signature page hereof.

[2. The Accepting Lender hereby (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.]

3. The Borrower hereby represents and warrants that as of the date hereof and as
of the Commitment Effective Date, (a) all representations and warranties shall
be true and correct in all material respects as though made on such date, other
than representations given as of a particular date, in which case they shall be
true and correct as of that date and (b) no event shall have occurred and then
be continuing which constitutes a Default or an Unmatured Default.

4. THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF OHIO.

 

1



--------------------------------------------------------------------------------

5. This Commitment and Acceptance Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Commitment and Acceptance Agreement by
telecopy or electronic imaging shall be effective as delivery of a manually
executed counterpart of this Commitment and Acceptance Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

    LANCASTER COLONY CORPORATION     By:         Print Name:         Title:    

 

   

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

    By:         Print Name:         Title:    

[Incremental Term Loan][Revolving

Commitment] $            

    [ACCEPTING LENDER]     By:         Print Name:         Title:    

 

2



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Lancaster Colony Corporation, an Ohio corporation, the Lenders
and JPMorgan Chase Bank, N.A., a national banking association, as LC Issuer and
as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:       Name:       Title:     Date:    

 

1



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Lancaster Colony Corporation, an Ohio corporation, the Lenders
and JPMorgan Chase Bank, N.A., a national banking association, as LC Issuer and
as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:       Name:       Title:     Date:    

 

1



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Lancaster Colony Corporation, an Ohio corporation, the Lenders
and JPMorgan Chase Bank, N.A., a national banking association, as LC Issuer and
as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:       Name:       Title:     Date:    

 

1



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Lancaster Colony Corporation, an Ohio corporation, the Lenders
and JPMorgan Chase Bank, N.A., a national banking association, as LC Issuer and
as Administrative Agent. Pursuant to the provisions of Section 2.17 of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:       Name:       Title:     Date:    

 

1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPINION

April [    ], 2012

JPMorgan Chase Bank, N.A.,

as Administrative Agent and LC Issuer

 

     

  

     

  

And the Lenders party to the Credit Agreement referred to below

 

Re: Credit Agreement

Ladies and Gentlemen:

I have acted as counsel to (i) Lancaster Colony Corporation, an Ohio corporation
(the “Company” or “Borrower”), (ii) T. Marzetti Company, an Ohio corporation
(“Marzetti”), (iii) New York Frozen Foods, Inc., an Ohio corporation (“Frozen”),
(iv) The Quality Bakery Company, Inc., an Ohio corporation (“Quality;” Marzetti,
Frozen and Quality each, an “Ohio Guarantor” and collectively, the “Ohio
Guarantors”), (v) Marzetti Frozen Pasta, Inc., an Iowa corporation (the “Iowa
Guarantor”), and (vi) Sister Schubert’s Homemade Rolls, Inc., an Alabama
corporation (“Alabama Guarantor” and together with the Ohio Guarantors and the
Iowa Guarantor, the “Guarantors” and each, a “Guarantor”) in connection with the
Credit Agreement as of even date herewith (the “Credit Agreement”) among
Borrower, JPMorgan Chase Bank, N.A., a national banking association (“JPMCB”),
and the other lenders party thereto as lenders (the “Lenders”), and JPMCB in its
separate capacities as LC Issuer and as Administrative Agent (the “Agent”).

This opinion is provided to you at the request of the Lenders pursuant to
Section 4.01(v) of the Credit Agreement. Unless otherwise defined in this
opinion letter, capitalized terms in this letter have the meanings given to
those terms in the Credit Agreement.

In connection with my opinions expressed below, I have reviewed the following
documents (collectively, the “Loan Documents”) to which one or more of Borrower
and the Guarantors is a party, each dated as of even date herewith unless
otherwise noted:

 

  (i) Credit Agreement;

 

  (ii) the Notes, if any, executed by Borrower, as described in Schedule 1
hereto; and

 

  (iii) each Guaranty executed by the Guarantors.

In connection with my opinions expressed in Paragraph 1 and 2 below, I have
reviewed a copy of (i) the articles of incorporation or certificate of
incorporation, as applicable, of Borrower and each Guarantor, each certified by
the Ohio Secretary of State, Iowa Secretary of State or Alabama Secretary of
State, as applicable, as of a recent date, and (ii) the code of regulations or
bylaws, as applicable, of Borrower and each Guarantor, provided to me by
Borrower and each Guarantor, the foregoing items described in clauses (i) and
(ii), being the “Organizational Documents”), (iii) resolutions of Borrower and
each Guarantor, each as to the transactions contemplated by the Loan Documents,
(iv) incumbency certificates as to Borrower and each Guarantor, as to the
incumbency of certain officers thereof, and (v) the good standing certificates
of Borrower and each Guarantor issued by the Ohio Secretary of State, Iowa
Secretary of State, or Alabama Secretary of State, as applicable, as of a recent
date.

 

1



--------------------------------------------------------------------------------

As to matters of fact pertinent to my opinions expressed below, I have relied
without independent investigation upon the factual representations and
warranties of Borrower and the Guarantors contained in the Loan Documents and
the related Schedules attached thereto, upon factual information provided to me
by Borrower or the Guarantors, as applicable, and upon those facts that I have
assumed below to be true. As used in this opinion, “my knowledge,” “known to me”
or words of similar import means my actual knowledge, without investigation or
inquiry other than as set forth in this opinion. Without limiting the generality
of the foregoing, please be advised that in connection with my opinion set forth
in Paragraph 6, I have not conducted searches of the dockets of any jurisdiction
to determine the existence of any actions or proceedings, and no such search
should be inferred.

In connection with my opinions, I have assumed:

 

  a. All natural person executing documents have sufficient capacity to do so;

 

  b. Other than with respect to Borrower and the Guarantors, in each case below,
each of the Loan Documents has been duly authorized, executed and delivered on
behalf of each of the parties thereto, is the valid and binding obligation of
each such party, and is enforceable against each such party in accordance with
its terms;

 

  c. That all original documents reviewed by me are accurate and complete and
that all documents reviewed by me as copies conform in all respects to authentic
original documents and that there has been no change to any of the Loan
Documents;

 

  d. All books and records of Borrower and the Guarantors that I have reviewed
are accurate and complete;

 

  e. That all signatures other than the signature of Borrower and the Guarantors
are genuine;

 

  f. That all parties other than Borrower and the Guarantors have, and at all
material times have had, full power and authority to execute, deliver and
perform each of the Loan Documents to which they are parties;

 

  g. That execution and delivery of the Loan Documents by all parties thereto
other than Borrower and the Guarantors do not violate provisions of statutory
law applicable to such parties;

 

  h. That there has not been any mutual mistake of fact or misunderstanding, or
any fraud, duress, or undue influence;

 

  i. That all parties have complied with any requirements of good faith, fair
dealing or conscionability;

 

  j. That there are no agreements or understandings among the parties other than
the Loan Documents, and no prior course of dealing or usage of trade that would
define, supplement or qualify the Loan Documents;

 

2



--------------------------------------------------------------------------------

  k. The Organizational Documents and the good standing and full force and
effect certificates of Borrower and the Guarantors have not changed since the
dates of the documents and certificates that I have reviewed, and each
Organizational Document and such good standing or full force and effect
certificate remains in effect as of the date of this opinion; and

 

  l. Each of the Credit Parties has acted and will continue to act in good faith
and in a commercially reasonable manner in the exercise of any remedies with
respect to the Loan Documents.

As to all matters of fact material to my opinions, I have relied on the
foregoing assumptions, upon the representations and warranties of each of
Borrower and the Guarantors contained in the Loan Documents, and upon factual
information that I have assumed below to be true. I make no representation, and
express no opinion, as to the factual accuracy of the representations and
warranties of the parties contained in the Loan Documents and no such
representation or opinion should be inferred.

Based upon the foregoing, and subject to the qualifications, exceptions and
limitations set forth below, I am of the opinion that:

1. Borrower is a corporation, existing and in good standing under the laws of
the state of Ohio. Each Ohio Guarantor is a corporation, existing and in good
standing under the laws of the state of Ohio. The Iowa Guarantor is a
corporation, existing and in good standing under the laws of the state of Iowa.
The Alabama Guarantor is a corporation, existing and in good standing under the
laws of the state of Alabama. Borrower and each Guarantor has the power and
authority under its Organizational Documents and applicable law to conduct its
business as presently conducted, to execute and deliver the Loan Documents to
which it is a party, and to perform its agreements in the Loan Documents to
which it is a party.

2. Execution and delivery of the applicable Loan Documents by Borrower and each
Guarantor, as applicable, have been duly authorized by all necessary corporate
action, and each of the Loan Documents has been duly executed and delivered by
Borrower and each Guarantor, as applicable.

3. Each of the Loan Documents is the legal, valid and binding obligation of the
applicable Borrower or the Guarantor party thereto, and is enforceable against
each such Borrower and Guarantor in accordance with its terms, except as limited
or qualified by the comments, limitations and qualifications set forth herein.

4. Execution and delivery by Borrower and each of the Guarantors of the Loan
Documents to which it is a party, and the performance by Borrower and each of
the Guarantors of its obligations contained in the Loan Documents to which it is
a party do not: (a) as to Borrower and each Guarantor, violate its respective
Organizational Documents, (b) breach or otherwise violate any court order known
to me naming such Borrower or Guarantor, (c) violate any applicable provisions
of statutory law or published regulations of governmental authority that in my
experience normally is applicable to general business corporations or other
entities in connection with loans of the type contemplated by the Loan
Documents, (d) violate any agreement of such Borrower or Guarantors for
indebtedness for borrowed money in excess of the original principal amount of
U.S.$15,000,000 (“Material Indebtedness”), or (e) pursuant to the Organizational
Documents or any agreement for Material Indebtedness, result in, or require the
creation of, a lien in favor of any person against Borrower or a Guarantor.

5. No consents or approvals of, and no filings (other than the filing of the
Credit Agreement after the Effective Date with the SEC on Form 8-K) or
registrations with, any governmental authority on the part of any Borrower or
Guarantor are necessary in connection with the execution and delivery by any
such Borrower or Guarantor of the Loan Documents to which it is a party or the
performance by any such Borrower or Guarantor of its respective obligations
under such Loan Documents.

 

3



--------------------------------------------------------------------------------

6. I hereby confirm to you that to my knowledge, other than as identified on
Schedule 2 hereto there is no action or proceeding against any Borrower or
Guarantor, pending or overtly threatened in writing, before any court,
governmental agency or arbitrator that: (a) seeks to affect the enforceability
of any Loan Document, or (b) seeks monetary compensatory damages in excess of
$15,000,000, plus costs, expenses and fees that are not covered by insurance;
provided that I express no opinion as to the amount at issue in such matters.

My opinions expressed herein are subject to the following qualifications,
limitations and comments:

A. The enforceability of the obligations of Borrower and the Guarantors under
the applicable Loan Documents may be limited or affected by bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or other statutes or
rules of law affecting creditors’ rights generally.

B. The enforceability of the obligations of Borrower and the Guarantors under
the applicable Loan Documents is subject to general principles of equity
(whether enforceability is considered in a proceeding at law or in equity). I
express no opinion as to the availability of equitable relief, including,
without limitation, specific performance or injunctive relief.

C. Certain rights, remedies and waivers contained in the Loan Documents may be
unenforceable in whole or in part. Without limiting the generality of the
foregoing, I express no opinion as to the enforceability of provisions
(i) purporting to waive constitutional or statutory rights; (ii) providing for
indemnification by Borrower or the Guarantors of any party for losses arising
from that party’s negligence or willful misconduct; (iii) providing for waiver
of service of process or designation of a particular manner of service of
process; or (iv) waivers of notice. The inclusion of such rights and remedies,
however, does not invalidate the Loan Documents as a whole, and although I do
not know the significance the Agent or the Lenders attach to any particular
right or remedy contained in any Loan Document, in my judgment the Loan
Documents contain sufficient rights and remedies for the practical realization
of the benefits purported to be provided thereby, subject to the qualifications
stated elsewhere in this opinion.

D. I express no opinion as to any matter that would require a financial,
mathematical or accounting calculation or determination.

E. Various acts may be required in connection with the enforcement of remedies
contained in the Loan Documents. My opinion does not extend to any such acts.

F. I express no opinion as to title or perfection with respect to any real or
personal property.

G. I express no opinion as to the enforceability of any provision of any Loan
Document which purports to limit the ability of a court to decide the extent to
which any portion of such Loan Document determined to be invalid may be severed
from such Loan Document.

H. I express no opinion as to the enforceability of any provision of any Loan
Document providing for the indemnification, release or exculpation of any party
insofar as such provisions may require indemnification, release or exculpation
for matters that violate statutory duties or public policy, including in
relation to the offer, issue or sale or distribution of securities or criminal
violations.

 

4



--------------------------------------------------------------------------------

I. I express no opinion as to any provision in any Loan Document that seeks to
preserve the solvency of any guarantor, pledgor or grantor by purporting to
limit the amount of the liability of, and/or provide rights of contribution in
favor of, such guarantor, pledgor or grantor.

J. The opinion expressed in Clause 1 hereof as to the good standing of Borrower
and each Guarantor is (i) given solely on the basis of the certificates of good
standing issued by the Governmental Authorities identified on Exhibit 1 hereto,
and speaks only as to the date of such certificate and not as of the date hereof
and (ii) is limited to the meaning ascribed to such certificates by such
Governmental Authorities and applicable law.

K. My opinions expressed above are limited to (i) the law of the State of Ohio,
(ii) the statutes of the State of Iowa comprising the general corporation law as
contained in standard statutory compilations, (iii) the statutes of the State of
Alabama comprising the general corporation law as contained in standard
statutory compilations, (iv) the federal laws of the United States of America,
each in effect on the date hereof, and, (v) specifically, to the
presently-existing statutes of Ohio and the reported decisions of the Ohio and
the federal courts. I express no opinion as to the law of any other
jurisdiction. To the extent that any agreement that I have reviewed is by its
terms governed by the internal law of a jurisdiction other than the state of
Ohio, or does not state by which law it is governed, I have assumed that the
internal law of the state of Ohio would nevertheless apply. I express no opinion
as to any local laws or ordinances. I express no opinion as to any environmental
laws or state or federal securities laws. I undertake no obligation to advise
you of any facts that come to our attention after the date hereof, or any change
in fact or in applicable law, or to supplement this opinion in any respect.

My opinions expressed above may be relied upon by the Agent and the Lenders and
by their respective successors and assigns permitted under the Credit Agreement,
in each case only in connection with the transaction contemplated by the Loan
Documents. It may not be relied upon for any other purpose and may not be relied
upon by any other person for any purpose whatsoever, without our prior written
consent.

Very truly yours,

By:     Its:    

 

5



--------------------------------------------------------------------------------

Schedule 1

 

6



--------------------------------------------------------------------------------

Schedule 2

List of Litigation and Proceedings involving [$        ,         ,         ] or
for undetermined amounts.

 

7



--------------------------------------------------------------------------------

Exhibit 1

[Copies of the Good Standing Certificates]

 

8



--------------------------------------------------------------------------------

EXHIBIT F

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To JPMorgan Chase Bank, N.A.,

as Administrative Agent (the “Administrative Agent”) under the Credit Agreement

Described Below.

 

Re: Credit Agreement, dated April 18, 2012 (as the same may be amended or
modified, the “Credit Agreement”), among Lancaster Colony Corporation(the
“Borrower”), the Lenders party thereto, the LC Issuer and the Administrative
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned thereto in the Credit Agreement.

The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
the Borrower, provided, however, that the Administrative Agent may otherwise
transfer funds as hereafter directed in writing by the Borrower in accordance
with Section 13.1 of the Credit Agreement or based on any telephonic notice made
in accordance with Section 2.15 of the Credit Agreement.

 

Facility Identification Number(s)      Customer/Account Name      Transfer Funds
To           For Account No.      Reference/Attention To     

 

Authorized Officer (Customer Representative)     Date           (Please Print)  
  Signature Bank Officer Name     Date           (Please Print)     Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 

1



--------------------------------------------------------------------------------

EXHIBIT G

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of April 18, 2012 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Lancaster Colony Corporation (the
“Borrower”), the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders and as LC Issuer. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

                   

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of             ,
        .

 

    

 

1



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of                     ,             with

Provisions of 6.17.1 and 6.17.2 of

the Agreement

Section 6.17.1 Interest Coverage Ratio (Cannot be less than 2.5 to 1.0)

Section 6.17.2 Leverage Ratio (Cannot be greater than 3.0 to 1.0)

 

2



--------------------------------------------------------------------------------

SCHEDULE 1

SUBSIDIARIES AND OTHER INVESTMENTS

(See Sections 5.8 and 6.13)

 

Investment

In

   Jurisdiction
of
Organization    Owned
By    Percent
Ownership  

Cosho, Inc.

   USA/OH    Lancaster Colony Corporation      100 % 

Dkirk, Inc.

   USA/IN    Lancaster Glass Corporation/
Lancaster Colony Corporation      100 % 

Fostoria Glass Company

   USA/WV    Lancaster Colony Corporation      100 % 

Lancaster Colony Commercial Products, Inc.

   USA/OH    Lancaster Colony Corporation      100 % 

Lancaster Energy Corporation

   USA/OH    Lancaster Colony Corporation      100 % 

Lancaster Glass Corporation

   USA/OH    Lancaster Colony Corporation      100 % 

T. Marzetti Company

   USA/OH    Lancaster Colony Corporation      100 % 

Marzetti Frozen Pasta, Inc.

   USA/IA    T. Marzetti Company      100 % 

New York Frozen Foods, Inc.

   USA/OH    T. Marzetti Company      100 % 

The Quality Bakery Company, Inc.

   USA/OH    T. Marzetti Company      100 % 

Sister Schubert’s Homemade Rolls, Inc.

   USA/AL    T. Marzetti Company      100 % 

 

1



--------------------------------------------------------------------------------

Schedule 2.20

List of Existing Facility LCs

 

Letter of Credit Number

   Expiration Date    Amount  

S-270468

   July 12, 2012    $ 3,007,116.00   

SLT 325940

   January 25, 2013    $ 2,760,752.00   

SLT750331

   June 30, 2012    $ 500,000.00   

SLT750398

   July 1, 2012    $ 450,000.00   

 

1